


Exhibit 10.64

 

 

ROYALTY DEED

 

 

 

 

 

 

 

 

 

St Barbara Mines Limited

 

 

 

and

 

 

 

Resource Capital Fund III L.P.

 

 

 

 

 

 

 

 

 

[g163043ks01i001.jpg]

1/103 Colin Street West Perth 6005

Tel: 08 9327 0800 Fax: 08 9327 0888

Ref mgh: 1959

 

--------------------------------------------------------------------------------


 

ROYALTY DEED

 

made on 29th March 2005 between:

 

1.                        St Barbara Mines Limited ABN 36 009 165 066
of Level 2,
16 Ord Street
West Perth WA 6005
(Producer)

 

2.                        Resource Capital Fund III
L.P.                                                                                              
[ILLEGIBLE]

of Suite 200

1400 Sixteenth Street

Denver, Colorado,

United States of America

(RCFIII)

 

Recitals

 

A.                      The Producer has requested RCF III to make available a
loan facility to the Producer.

 

B.                      It is a condition precedent of the provision of that
loan facility that the Producer enters into this deed to pay the Royalty in
perpetuity on all Minerals produced from the Tenements and sold.

 

This deed witnesses

 

that in consideration of, among other things, the mutual promises contained in
this deed, the parties agree:

 

1                            Definitions and Interpretation

 

1.1                  Definitions

 

In this deed, unless the contrary intention appears:

 

Accounting Expert means an expert appointed under clause 3.3(a)(l).

 

Allowable Deductions means:

 

(a)                   in the case of a Refiner or Smelter that is an Unrelated
Party of the Producer, all direct costs, charges and expenses of the Refiner or
Smelter incurred by the Producer for off-site smelting or refining of the
Product following delivery to the Refiner or a Smelter (including provisional
settlement fees, weighing, sampling, assaying, umpire, insurance and other
off-site Refiner or Smelter deductions); and

 

(b)                   otherwise, an amount equal to be the commercially
reasonable costs of a refinery or smelter on an arms length basis for off-site
smelting or refining of the Product following delivery to the refiner or smelter
(including provisional settlement fees, weighing, sampling, assaying, umpire,
insurance and other off-site refiner or smelter deductions).

 

Australian Dollars means the currency of the Commonwealth of Australia.

 

2

--------------------------------------------------------------------------------


 

Borrower Charge means the deed of charge entitled “Borrower Charge” dated on or
about the date of this deed by the Producer in favour of RCF III.

 

Business Day means a day banks are open for general banking business in Perth,
Western Australia, Australia and Denver, Colorado, United States, excluding
Saturdays, Sundays and public holidays.

 

Corporations Act means the Corporations Act 2001 (Cth).

 

Gold means the element gold in whatever form and however contained.

 

Governmental Agency means any government or any governmental, semi-governmental,
administrative, fiscal or judicial body, department, commission, authority,
tribunal, agency or entity.

 

Metal means any metallic element in whatever form and however contained,
including, by way of example, Gold, silver, platinum, palladium, copper, zinc,
nickel, iron, lead, cobalt, titanium, iridium and uranium.

 

Metallurgical Expert means an expert appointed by RCF III under clause 10.1.

 

Mineral Value means the actual value of a Mineral determined on arms length
terms and at any applicable spot price, or if no spot price is available, at
fair market value excluding any revenues, gains or losses from forward sales,
puts, calls and options (or any similar arrangement) entered into by the
Producer.

 

Minerals means any naturally occurring substance including Gold, all other
Metals, coal, all other hydrocarbons, and all industrial minerals, including,
evaporates, limestone, rock, gravel, sand and clay.

 

Officer means:

 

(a)                   in relation to the Producer, a director or a secretary of
the Producer;

 

(b)                   in relation to RCF III, an officer whose title contains
the word “partner” or “principal”, or a person performing the functions of any
of them.

 

Operating Expenses means costs and expenses associated with ownership and
maintenance of the Tenements, production of Minerals therefrom, handling,
processing, treating, stockpiling, packaging, preserving, marketing, shipping
and delivering Minerals produced from the Tenements, disposal of waste
materials, and reclamation costs and all other charges or costs imposed by
Governmental Agencies on the Producer, the Tenements and Minerals produced and
sold therefrom, of whatever kind and nature, expressly including all royalties,
taxes and other governmental imposts on the Producer, Tenements or Minerals.

 

Proceeds of Sale means the amount received by the Producer from the sale to an
Unrelated Party of Product produced or won from the Tenements excluding any
revenues, gains or losses from forward sales, puts, calls and options (or any
similar arrangement) entered into by the Producer.

 

Product means all of the Producer’s right, title and interest in and to Minerals
that have been extracted or won from the Tenements whether in concentrate or
otherwise and including Stockpiled Material.

 

Product Sale Date in relation to Product, means;

 

(a)                   in the case of a sale of Product to an Unrelated Party,
the date on which care, custody and control is transferred to the buyer; and

 

3

--------------------------------------------------------------------------------


 

(b)                   in all other cases, the date on which the Producer ceases
to have the care, custody or control of that Product.

 

Quarter means each period of 3 months ending on a Quarterly Date.

 

Quarterly Date means each of 31 March, 30 June, 30 September and 31 December in
each year.

 

Refiner means the refiner nominated by the Producer, and approved by RCF III in
writing from time to time (and without prejudice to the right to withdraw that
approval at any time), for the processing or refining of Product.

 

Related Corporation means a “related body corporate” as that expression is
defined in the Corporations Act (on the basis that the term “subsidiary” in that
definition has the same meaning as in this deed) and includes a body corporate
which is at any time after the date of this deed a “related body corporate” but
ceases to be a “related body corporate” because of an amendment, consolidation
or replacement of the Corporations Act.

 

Royalty means the royalty referred to in clause 3.1.

 

Royalty Base means:

 

(a)                   in the case of a sale of Product to an Unrelated Party,
the Proceeds of Sale; and

 

(b)                   in all other cases, the Mineral Value,

 

on the applicable Product Sale Date less the Allowable Deductions, and for the
avoidance of doubt, excludes any Operating Expenses.

 

Royalty Period means each period calculated as such under clause 4.

 

Sale Agreement means The Sons of Gwalia Gold Assets Sale Agreement dated 21
March 2005 between Sons of Gwalia Limited (Administrators Appointed), the
Producer, Andrew Love, Garry Trevor and Darren Weaver.

 

Smelter means the smelter nominated by the Producer, and approved by RCF III in
writing from time to time (and without prejudice to the right to withdraw that
approval at any time), for the processing or refining of Product.

 

Stockpiled Material means Minerals or Mineral bearing material that has been
extracted from the Tenements whether located on the Tenements or elsewhere.

 

Tenements means:

 

(a)                   subject to the rights of any party other than the Producer
under a joint venture agreement to which it is a party as at the date of this
deed, the Producer’s right, title and interest in the mining tenements:

 

(1)                    in the case of the mining tenements listed in Part A of
the schedule as set out in this deed; and

 

(2)                    in the case of the mining tenements listed in Part B of
the schedule, as acquired by the Producer under the terms of the Sale Agreement
on the date of this deed or to which Producer is entitled to acquire under the
Sale Agreement on obtaining any third party consents or waiver or expiry of any
pre-emptive rights by any third parties;

 

(b)                   any present or future renewal, extension, modification,
substitution, amalgamation or variation of any of those mining tenements,
exploration retention licences or

 

4

--------------------------------------------------------------------------------


 

exploration licences (whether extending over the same or a greater or lesser
area); and

 

(c)                    any present or future application for or interest in any
of the above, which confers or which, when granted, will confer the same or
similar rights.

 

Transaction Documents has the meaning given in the Borrower Charge as if
repeated and set out in full in this deed.

 

Unrelated Party means a person:

 

(a)                   that is not a Related Corporation of the Producer; or

 

(b)                   that the Producer has no economic interest (other than an
interest that arises from an arm’s length commercial arrangement) in, or which
has no economic interest (other than an interest that arises from an arm’s
length commercial arrangement) in the Producer,

 

unless RCF III otherwise agrees in writing.

 

1.2                  Interpretation

 

In this deed, headings and boldings are for convenience only and do not affect
the interpretation of this deed and, unless the context otherwise requires:

 

(a)                   words importing the singular include the plural and vice
versa;

 

(b)                   words importing a gender include any gender;

 

(c)                    other parts of speech and grammatical forms of a word or
phrase defined in this deed have a corresponding meaning;

 

(d)                   an expression importing a natural person includes any
company, partnership, joint venture, association, corporation or other body
corporate and any Governmental Agency;

 

(e)                    a reference to any thing (including, but not limited to,
any right) includes a part of that thing but nothing in this clause
1.2(e) implies that performance of part of an obligation constitutes performance
of the obligation;

 

(f)                     a reference to a clause, party, annexure, exhibit or
schedule is a reference to a clause of, and a party, annexure, exhibit and
schedule to, this deed and a reference to this deed includes any annexure,
exhibit and schedule;

 

(g)                    a reference to a statute, regulation, proclamation,
ordinance or by-law includes all statutes, regulations, proclamations,
ordinances or by-laws amending, consolidating or replacing it, and a reference
to a statute includes all regulations, proclamations, ordinances and by-laws
issued under that statute;

 

(h)                   a reference to a document includes all amendments or
supplements to, or replacements or novations of, that document, and in the case
of this deed means only those amendments, supplements, replacements or novations
expressly permitted or contemplated by the terms of this deed;

 

(i)                       a reference to a party to a document includes that
party’s successors and permitted assigns;

 

(j)                      a reference to an agreement other than this deed
includes an undertaking, deed, agreement or legally enforceable arrangement or
understanding whether or not in writing;

 

5

--------------------------------------------------------------------------------


 

(k)                   a reference to an asset includes all property of any
nature, including, but not limited to, a business, and all rights, revenues and
benefits;

 

(l)                       a reference to a document includes any agreement in
writing, or any certificate, notice, deed, instrument or other document of any
kind;

 

(m)               a reference to a body, other than a party to this deed
(including, without limitation, an institute, association or authority), whether
statutory or not:

 

(n)                   which ceases to exist; or

 

(o)                   whose powers or functions are transferred to another body,

 

(p)                   is a reference to the body which replaces it or which
substantially succeeds to its powers or functions;

 

(q)                   a reference to liquidation includes official management,
appointment of an administrator, compromise, arrangement, merger, amalgamation,
reconstruction, winding-up, dissolution, deregistration, assignment for the
benefit of creditors, scheme, composition or arrangement with creditors,
insolvency, bankruptcy, or any similar procedure or, where applicable, changes
in the constitution of any partnership or person, or death;

 

(r)                      no provision of this deed will be construed adversely
to a party solely on the ground that the party was responsible for the
preparation of this deed or that provision; and

 

(s)                     words of inclusion are not words of limitation.

 

1.3                  Transaction Document

 

The parties agree that this deed is a “Transaction Document” for the purposes of
the deed of charge entitled “Borrower Charge” dated the same date as this deed
granted by the Producer in favour of RCF III.

 

2                            Condition precedent

 

2.1                  Condition precedent

 

The obligations of the Producer under this deed are subject to RCF III receiving
evidence satisfactory to it that either:

 

(a)                   a notice in writing has been issued by or on behalf of the
Treasurer of the Commonwealth of Australia stating that the Commonwealth
Government does not object to the Producer entering into and completing this
agreement, either unconditionally or on terms reasonably acceptable to RCF III;
or

 

(b)                   the Treasurer of the Commonwealth of Australia is
precluded from making an order in respect of the Royalty under the Foreign
Acquisitions and Takeovers Act 1975 (Cth).

 

2.2                  Satisfaction of conditions

 

(a)                   The Producer must use its best endeavours to satisfy the
condition set out in clause 2.1 as soon as possible, but in any event no later
than 60 days (or such later date as RCF III may otherwise agree) after the date
of execution of this deed.

 

6

--------------------------------------------------------------------------------


 

(b)                   If the condition in clause 2.1 is not so satisfied by the
Producer by the time required by clause 2.2(a), RCF III and the Producer must
negotiate in good faith to agree upon a mutually acceptable alternative
arrangement which will provide to both parties the substantial economic
equivalent of this deed.

 

2.3                  Notice

 

The parties must notify each other as soon as they become aware that the
condition in clause 2.1 is satisfied or become incapable of being satisfied.

 

3                            Royalty

 

3.1                  Agreement to pay Royalty

 

Subject to clause 3.2, the Producer agrees to pay to RCF III a royalty in an
amount equal to 1.5% of the Royalty Base.

 

3.2                  Royalty Free Period

 

RCF III agrees that no Royalty is payable under clause 3.1:

 

(a)                   with respect to the Tenements identified in the schedule
as being part of the Southern Cross or Laverton projects, as to Minerals
produced and sold or removed from such Tenements during the calendar year 2005;
and

 

(b)                   with respect to the Tenements identified in the schedule
as being part of the Meekathara project, as to Minerals produced or sold or
removed from such Tenements prior to 1 July 2007.

 

3.3                  Determination of Royalty Base

 

(a)                   If there is any dispute between the parties as to the
calculation of the Royalty Base under this deed:

 

(1)                    either party may on 2 Business Days notice to the other
request that the President of the Institute of Chartered Accountants in
Australia for the time being appoint a suitably qualified expert to determine
the amount of the Royalty Base, the subject of the dispute;

 

(2)                    the Accounting Expert shall act as an expert and not an
arbitrator;

 

(3)                    the determination of the Accounting Expert shall be final
and binding on the parties;

 

(4)                    both parties must provide to the Accounting Expert such
information as is required in order to make a determination under this clause;
and

 

(5)                    the Accounting Expert shall be requested to provide his
decision as soon as possible.

 

(b)                   The costs of the Accounting Expert shall be borne in the
manner determined by the expert that is equitable based on the expert’s
determination as to the correctness or otherwise of the position taken by each
party with respect to calculation of the Royalty Base.

 

7

--------------------------------------------------------------------------------


 

4                            Royalty Periods

 

4.1                  Royalty Periods

 

(a)                   The Royalty shall be calculated and payable in respect of
Royalty Periods based on the amount of Product sold or which has left the care,
custody and control of the Producer during the applicable Royalty Period.

 

(b)                   Subject to clause 3.2, the first Royalty Period shall be
the period between the date on which the Product is sold or left the care,
custody and control of the Producer in commercial quantities from the Tenements
and the next following Quarterly Date.

 

(c)                    Each subsequent Quarter shall be a Royalty Period.

 

4.2                  Due Date for Payment

 

The Royalty payable in respect of a Royalty Period shall be payable no later
than 10 Business Days after the applicable Quarterly Date, or if there is a
dispute, within 7 days of the determination of that dispute under clause 3.3(a).

 

5                            Payment

 

5.1                  Manner of Payment

 

(a)                   Subject to clause 5.1, the Royalty shall be payable in
cash or other immediately available funds to the account nominated by RCF III in
writing from time to time.

 

(b)                   RCF III may elect at any time up to 5 Business Days prior
to the due date for payment of an amount on account of the Royalty, to take the
Royalty in kind.

 

5.2                  No Deductions

 

The Royalty shall be payable in accordance with this deed without withholding,
deduction or set off for any reason on any account whatsoever.

 

5.3                  Late Payment

 

If the Producer does not pay the Royalty on or before the due date for payment
for any reason whatsoever, then the Producer shall pay to RCF III interest on
the amount of the Royalty unpaid by the Producer, until payment in full has been
made. Interest shall be calculated at the rate of 8% per annum. Interest shall
be calculated daily and shall be payable on demand.

 

6                            Information

 

6.1                  Statements

 

(a)                   Subject to clause 3.2, the Producer will submit to RCF III
at not less than monthly intervals (or such other periods as RCF III may from
time to time agree) a statement of Mineral production from the Tenements
(Statement) during the period to which the Statement relates. Each Statement
shall be signed by an

 

8

--------------------------------------------------------------------------------


 

authorised Officer of the Producer and shall be in a form and contain such
detail as RCF III may reasonably require.

 

(b)                   Each Statement shall be delivered to RCF III not later
than 3 Business Days after the end of the month to which the Statement relates.

 

(c)                    Each Statement shall be accompanied by such production
records, receipts and other records as RCF III may reasonably require in order
to verify the amount of the Royalty payable on the relevant Quarterly Date.

 

6.2                  Correspondence

 

The Producer shall within 3 Business Days after receipt, forward to RCF III a
copy of all material correspondence between the Producer and the Refiner or the
Smelter, including without limitation, all statements from the Refiner or the
Smelter as to the amount of dore bullion received, the amount of Product and of
the precious metals recovered therefrom and the respective amounts thereof.

 

6.3                  Further Information

 

The Producer shall, at the request from time to time of RCF III, provide to RCF
III such information as RCF III may reasonably require for the purpose of
determining the amount of Product derived by the Producer and the amount of
Royalty to which RCF III is entitled pursuant to this Deed.

 

6.4                  Inspection of Books

 

RCF III, its agents or consultants may at any time on 24 hours prior notice to
the Producer, inspect the books and records maintained by the Producer in
relation to the Tenements for the purposes of determining and verifying the
amount of the Royalty payable in accordance with this Deed. The Producer shall
give to RCF III such assistance as RCF III may reasonably require for that
purpose.

 

7                            Operative Period

 

7.1                  Operative Period

 

The parties acknowledge and agree that the Royalty shall continue to be payable
in accordance with the provisions of this Deed notwithstanding:

 

(a)                   the payment and repayment in full by the Producer of any
credit facilities made available to it in connection with or relating to the
Project; and/or

 

(b)                   subject to clause 11.2 in relation to the person
responsible for payment of the Royalty (but without prejudice to the obligation
to pay that Royalty), the sale or other disposition of all or any part of the
Tenements.

 

8                            Undertakings

 

8.1                  Production

 

The Producer undertakes, acting on a commercially reasonable basis:

 

9

--------------------------------------------------------------------------------


 

(a)                   to procure that all Product won from the Tenements that
requires such, is treated and refined as soon as possible;

 

(b)                   to ensure that all Product won from the Tenements is not
disposed of or dealt with prior to its conversion through all relevant stages to
refined or processed Product in a form to be sold except to the extent it is
necessarily dealt with (but not disposed of) for the purpose of procuring that
it is so converted;

 

(c)                    if there is any Stockpiled Material not located on the
Tenements, the Producer will obtain an acknowledgment from owner of the land on
which the Stockpiled Material is located that the Stockpile Material is subject
to the rights of RCF III under this deed; and

 

(d)                   material containing Minerals won or extracted from
re-processed materials located on or sourced from the Tenements are subject to
the Royalty.

 

8.2                  Expiry or other relinquishment

 

(a)                   If:

 

(1)                    any one or more of the Tenements is due to expire and the
Producer is not going to apply for its renewal or for substitute mining
tenements over the same area; or

 

(2)                    the Producer wishes to surrender any one or more of the
Tenement in whole or in part,

 

then the Producer must give to RCF III not less than 60 days prior notice of the
proposed expiry or surrender (whether compulsory or otherwise) together with
particulars of the areas which the Producer does not wish to take up or
surrender, and on request from RCF III must transfer the Tenement to RCFIII or
its nominee free of encumbrances (other than the Royalty) for a consideration of
$1.00. RCF III agrees that any future Royalty shall not be payable by the
Producer after a Tenement is transferred to RCF III or its nominee under this
clause, however, the Royalty is payable by the person who owns the Tenement so
transferred.

 

(b)                   For the avoidance of doubt, the parties agree that if any
area the subject of a Tenement is relinquished and subsequently reacquired by
the Producer or any of its Related Corporation, the Royalty will be payable on
the Product from that mining tenement or licence by the Producer,
notwithstanding that the Producer is not the owner of that Tenement, on the same
terms as this deed.

 

8.3                  Renewal

 

Save for Tenements notified to RCF III under clause 8.2(a), the Producer
undertakes in a timely fashion to do whatever is necessary for procuring the
renewal of the Tenements according to the laws and regulations in force in
Western Australia prior to the date on which the tenement lapses or expires.

 

8.4                  Maintain tenements

 

The Producer must:

 

(a)                   pay on time all rates, taxes, rents, fees and assessments
of every nature including rents and fees payable to the Crown in right of
Western Australia which are levied on the Tenements;

 

10

--------------------------------------------------------------------------------

 

(b)                   comply with all provisions of the Mining Act 1978 (WA) and
all other statutes, regulations, by-laws and orders affecting the Tenements or
the holder, occupier, mortgagee or chargee of the Tenements (including all work
and expenditure obligations applicable to the Tenements); and

 

(c)                    comply with all of the conditions and requirements
relating to the Tenements; and

 

(d)                   otherwise do whatever may be required to keep the
Tenements valid and in full force and effect and not do or permit to be done any
act, matter or thing which may prejudice the Tenements or cause the Tenements to
be forfeited,

 

(e)            save other than in order to comply with the requirements of the
Mining Act 1978 (WA), the Producer is under no obligation to explore, develop or
mine the Tenements and may determine the nature, timing and extent of mining
operations (including any suspension or cessation).

 

8.5                  Refiner

 

The Producer covenants and agrees with RCF III that, with respect to Product
that is to be sold to a Refiner, the Producer must:

 

(a)                   nominate a Refiner that has weights and assays acceptable
to, in the case of Product which is Gold, the London Bullion Market Association
and in all other cases, another similar body with the same standing within the
applicable market for the relevant Product acceptable to RCF III;

 

(b)                   forward to the Refiner all Product produced or won from
the Tenements; and

 

(c)                    not change the Refiner without the prior written approval
of RCF III, such approval not to be unreasonably withheld.

 

8.6                  Smelter

 

The Producer covenants and agrees with RCF III that, with respect to the
Smelter, the Producer must:

 

(a)                   nominate a Smelter that has weights and assays acceptable
to, in the case of Product which is Gold, the London Bullion Market Association
and in all other cases, another similar body with the same standing within the
applicable market for the relevant Product acceptable to RCF III;

 

(b)                   forward to the Smelter all relevant Product produced or
won from the Tenements; and

 

(c)                    not change the Smelter without the prior written approval
of RCF III, such approval not to be unreasonably withheld.

 

8.7                  Records

 

The Producer covenants and agrees with RCF III that the Producer must maintain
accurate and proper records of all mining operations carried out upon the
Tenements and of all Product derived therefrom.

 

8.8                  Commingling

 

(a)                   The Producer may commingle ore and Minerals from the
Tenements with ore and Minerals from other lands and properties but it must
representatively measure and sample for moisture, metal and other appropriate
content prior to commingling.

 

11

--------------------------------------------------------------------------------


 

(b)                   If concentrates are produced from the commingled ores by
the Producer, the Producer shall also calculate from representative samples the
average recovery percentage for all concentrates produced during the applicable
Royalty Period.

 

(c)                    In obtaining representative samples, calculating the
average grade of the ore and average recovery percentages, the Producer must
consult with RCF III and apply the mining and metallurgical industry generally
accepted procedures applicable to the type of mining and processing activity
being conducted.

 

(d)                   Prior to any commingling, the Producer must notify RCF III
of the proposed arrangements for commingling and obtain RCF III’s written
consent to its proposed procedures for undertaking the commingling and
calculating the Royalty in respect of the commingled ore or Minerals.

 

8.9                  Representations and warranties

 

(a)                   The Producer represents and warrants in favour of RCF III
as follows:

 

(1)                    it is a corporation as that expression is defined in the
Corporations Act having limited liability, registered (or taken to be
registered) and validly existing under the Corporations Act;

 

(2)                    it has the corporate power to own its assets and to carry
on its business as it is now being conducted;

 

(3)                    it has full power and authority to enter into this deed
and to perform its obligations under it;

 

(4)                    it has taken all necessary action to authorise the
execution, delivery and performance of this deed in accordance with its terms;

 

(5)                    this deed constitutes its legal, valid and binding
obligations and are enforceable in accordance with their terms; and

 

(6)                    the execution, delivery and performance by it of this
deed does not and will not violate any law, regulation, authorisation, ruling,
consent, judgment, order or decree of a governmental agency, its constitution or
other constituent documents, or an encumbrance or document which is binding on
it or on its assets.

 

(b)                   Each of the representations and warranties in this clause
survive the execution of this deed and continue for so long as is necessary to
give effect to them.

 

(c)                    The representations and warranties in this clause are
repeated on each day during the term of this deed with reference to the facts
and circumstances then existing.

 

8.10           Indemnity

 

(a)                   The Producer agrees to indemnify and hold RCF III harmless
from all Operating Expenses, and all other costs, expenses, liabilities and
claims arising from ownership and operation of the Tenements, disposal of waste
therefrom, reclamation of the Tenements, and the marketing and sale of Product
therefrom, it being understood and agreed between the Producer and RCF III that
the Royalty is a right to receive certain payments from the Producer based upon
Product produced from the Tenemants and sold, but is not a right that imposes on
RCF III any associated or other obligations, to the Producer or to any other
person or entity, including Governmental Agencies, any obligation on RCF III to
contribute

 

12

--------------------------------------------------------------------------------


 

to or otherwise pay any costs or expenses associated with or arising from such
activities by the Producer.

 

(b)                   The indemnity contained in clause 8.10(a) is continuing
for so long as the Royalty is payable.

 

9                            Registration

 

RCF III may register this deed, lodge caveats and any other Transaction
Documents protecting its rights under this deed under the terms of the Mining
Act 1978 (WA) against the Tenements.

 

10                     Metallurgical Expert

 

10.1           Appointment

 

RCF III may from time to time request the appointment of an independent and
suitably qualified expert (who will act as an expert and not an arbitrator and
whose decision will be final and binding on the parties) to fulfil the purposes
set out in this clause 10.

 

10.2           Independent audit

 

RCF III may from time to time on 14 days notice procure the Metallurgical Expert
to conduct an independent audit and review of the mining and metallurgical
accounting conducted by the Producer in calculating the Product produced from
the Tenements.

 

10.3           Methodology

 

In carrying out the audit the Metallurgical Expert must if it is not satisfied
that the methodology of the mining and metallurgical accounting of the Producer
is that of a reasonable miner, the Metallurgical Expert:

 

(a)                   will follow the a methodology and prepare calculations as
reasonably determined by the Metallurgical Expert; and

 

(b)                   give notice to the Producer and RCF III not less than 7
days before the Metallurgical Expert provides its audit report.

 

10.4           Adjustments

 

If the Metallurgical Expert’s findings determine that the Royalty payments under
this deed to RCF III are lower than the sums to which RCF III is entitled, the
Producer must pay the amount of the discrepancy to RCF III within 5 Business
Days.

 

10.5           Costs of Metallurgical Expert

 

If there is a discrepancy described in clause 10.4 that is in favour of RCF III,
the Producer shall bear the costs of the Metallurgical Expert.

 

13

--------------------------------------------------------------------------------


 

11                     Assignment and Cessation Production

 

11.1           Assignment by RCF III

 

(a)                   RCF III may, at any time, without the consent of the
Producer transfer by way of assignment (including, by way of security) or
novation all or any of its rights, benefits and obligations hereunder to any
person or persons.

 

(b)                   If RCF III transfers any of its rights, benefits and
obligations hereunder pursuant to clause 11.1(a) all references in this Deed to
RCF III shall thereafter be construed as a reference to RCF III and its
transferee or transferees or, in the case of a transfer of all of its rights,
benefits and obligations, to its transferee or transferees alone.

 

11.2           Sale of Tenements

 

The Producer must not transfer all or any of its right, title and interest in
and to the Tenements unless and until either:

 

(a)                   the intending transferee has entered into a deed of
covenant with RCF III (to be prepared by RCF Ill’s solicitors at the cost of the
intending transferor) pursuant to which the intending transferee agrees to be
bound by the provisions of this Deed as if it was an original party hereto in
place of the transferor; or

 

(b)                   where the Producer wishes to be released from all its
obligations under this Deed:

 

(1)                    RCF III is satisfied with the intended transferee’s
ability to comply with the Producer’s obligation under this Deed;

 

(2)                    RCF III consents to the transfer to the intended
transferee; and

 

(3)                    the intended transferee has entered into a deed of
covenant in the manner contemplated by clause 11.2(a).

 

(c)                    If the Producer has not complied with this clause 11 in
relation to a transfer, the Producer shall remain liable to RCF III with respect
to the Royalty notwithstanding that the transfer has occurred and any such
transfer shall be void and ineffective as between RCF III and the Producer.

 

For the purposes of this clause 11, to transfer means to sell, assign or
otherwise dispose of in any manner whatsoever.

 

12                     Miscellaneous

 

12.1           Confidentiality

 

(a)                   Subject to clause 12.1(b), all information obtained in
relation to the Royalty that is not generally known to or generally available to
persons who are knowledgeable in the mining industry (or which is generally
known or generally available only as a result of a breach of this clause) shall
be kept confidential and shall not be disclosed by the parties.

 

(b)                   Disclosure of the information referred to in clause
12.1(a) may be made if the disclosure, subject to clause 12.1(c):

 

(1)                    is agreed to by the parties;

 

14

--------------------------------------------------------------------------------


 

(2)                    required by law or the Listing Rules of the Australian
Stock Exchange Limited;

 

(3)                    is made to a bond fide purchaser of RCFIII’s rights under
this deed or the Producer’s rights or title in or to the Tenement;

 

(4)                    any lender of either party;

 

(5)                    any potential or actual partner (whether general or
limited) in RCFIII; or

 

(6)                    any joint venture partner of the Producer.

 

(c)                    In the case of disclosure to persons referred to in
clauses 12.1(b)(3), 12.1(b)(4), 12.1 (b)(5) and 12.1(b)(6) (Recipient), the
disclosing party must ensure that the Recipient complies with the terms of this
clause.

 

12.2           Notices

 

All notices, requests, demands, waivers, consents, appointments or other
communications in connection with or pursuant to this:

 

(a)      must be in legible writing and in English addressed as follows:

 

(1)                    if to the Producer:

 

Address:        Level 2, 16 Ord Street

West Perth, Western Australia 6005

 

Attention:      Company Secretary

 

Facsimile:     (618) 9476 5500

 

(2)                    if to RCF III:

 

Address:        1400 Sixteenth Street - Suite 200

Denver, Colorado, USA 80202

 

Attention:      General Partner

 

Facsimile:     (720) 946-1450,

 

or as specified to the sender by a party by notice;

 

(b)                   must be signed by an Officer or under the common seal of
the sender;

 

(c)                    is regarded as being given by the sender and received by
the addressee:

 

(1)                    if by delivery in person, when delivered to the
addressee;

 

(2)                    if by post, 10 Business Days from and including the date
of postage; or

 

(3)                    if by facsimile transmission, on receipt of a
transmission report confirming successful transmission in its entirety,

 

but if the delivery or receipt is on a day which is not a Business Day or is
after 4.00 pm (addressee’s time) it is regarded as received at 9.00 am on the
following Business Day; and

 

(d)                   can be relied on by the addressee and the addressee is not
liable to another person for the consequences of that reliance if the addressee
believes it to be genuine, correct and authorised by the sender.

 

15

--------------------------------------------------------------------------------


 

12.3           Governing Law and Jurisdiction

 

(a)                   This deed is governed by the laws of Western Australia.

 

(b)                   The Producer irrevocably and unconditionally:

 

(1)                    submits and accepts the non-exclusive jurisdiction of the
courts of Western Australia; and

 

(2)                    waives any objection to the venue of any legal process on
the basis that the process has been brought in an inconvenient forum.

 

12.4           Successors and Assigns and Survival

 

This Deed shall be binding upon the permitted successors, transferees and
assigns of the Producer and be binding on and inure to the benefit of RCF III
and its successors, transferees and assigns.

 

12.5           Costs and Stamp Duty

 

The Producer shall pay all costs and expenses of and incidental to the
negotiation, preparation, execution and stamping of this deed, and all stamp
duty payable on this deed.

 

12.6           Amendment

 

(a)                   The provisions of this deed may only be amended, varied,
supplemented or waived by a document signed by all of the parties. Any
amendment, variation, supplement or waiver which is not contained in a document
signed by all of the parties shall not be valid or enforceable.

 

(b)                   In the event this Deed has been transferred by the
Producer and the Producer has been released from any further obligations
hereunder, this Deed may be amended, varied, supplemented or waived, insofar as
it pertains to the Tenements so transferred, by a document signed by the
permitted successors, transferees and assigns of the Producer and by RCF III or
its successors.

 

12.7           Further Assurance

 

From time to time and at all times hereafter upon the request of RCF III and at
the cost of the Producer shall make, do and execute or cause to be made, done
and executed all such acts, agreements, things, deeds, instruments, assurances
and writings whatsoever as may be necessary, in the opinion of RCF III, to
perfect, preserve or protect the rights of RCF III under this deed, as RCF III
may direct.

 

12.8           Attorneys

 

Each of the attorneys executing this deed (if any) hereby respectively
acknowledges that he has at the time of executing this deed no notice of the
revocation of the power of attorney under the authority of which he executes
this deed.

 

12.9           Counterparts

 

This deed may be executed in any number of counterparts and by different parties
hereto on separate counterparts, each complete set of which, when executed by
all parties shall be original but all such counterparts shall together
constitute but one and the same instrument.

 

16

--------------------------------------------------------------------------------


 

12.10       Consents and Approvals

 

In any case where pursuant to this deed the doing or execution of any act,
matter or thing by the Producer is dependent on the consent or approval of RCF
III and in any other case where the consent or approval of RCF III is required
hereunder, such consent or approval shall not be unreasonably withheld.

 

12.11       Dispute Resolution

 

(a)                    If the parties are unable to resolve a dispute about the
subject matter or terms of this deed after good faith negotiations, a party may,
after 2 Business Days notice to the other, refer the matter to resolution by an
independent expert.

 

(b)                    An independent expert shall be an appropriately qualified
expert having no direct or personal interest in the outcome of the decision he
or she is requested to make.

 

(c)                     The independent expert shall be appointed by agreement,
or failing agreement after 2 Business Days notice by one party to the other,
shall be appointed by the President for the time being of the President of the
Law Society of Western Australia.

 

(d)                    The independent expert shall act as an expert and not as
an arbitrator and his or her decision shall be final and binding on the parties,
except in the case of manifest error.

 

(e)                     The costs and expenses of the independent expert shall
be borne in such proportions as the independent expert may decide.

 

(f)                      The parties must provide such information as the
independent expert reasonably requires in order to make a determination under
this clause.

 

17

--------------------------------------------------------------------------------


 

SCHEDULE - TENEMENTS

 

Part A

 

Existing St Barbara Tenements

 

Meekathara

 

Tenement Name

 

Tenement
Number

 

Interest Subject to
Royalty

Mining Lease

 

51/199

 

96/96ths

Application for Mining Lease

 

51/521

 

100/100ths

Prospecting Licence

 

51/1764

 

100/100ths

Prospecting Licence

 

51/1801

 

100/100ths

Prospecting Licence

 

51/1808

 

100/100ths

Prospecting Licence

 

51/1809

 

100/100ths

Prospecting Licence

 

51/1859

 

100/100ths

Prospecting Licence

 

51/1860

 

100/100ths

Prospecting Licence

 

51/1861

 

100/100ths

Prospecting Licence

 

51/1862

 

100/100ths

Prospecting Licence

 

51/1863

 

100/100ths

Prospecting Licence

 

51/1865

 

100/100ths

Prospecting Licence

 

51/1867

 

100/100ths

Prospecting Licence

 

51/1869

 

100/100ths

Prospecting Licence

 

51/1871

 

100/100ths

Prospecting Licence

 

51/1875

 

100/100ths

Prospecting Licence

 

51/1876

 

100/100ths

Prospecting Licence

 

51/1878

 

100/100ths

Prospecting Licence

 

51/1879

 

100/100ths

Prospecting Licence

 

51/1880

 

100/100ths

Prospecting Licence

 

51/1881

 

100/100ths

Prospecting Licence

 

51/1882

 

100/100ths

Prospecting Licence

 

51/1883

 

100/100ths

Prospecting Licence

 

51/1884

 

100/100ths

Prospecting Licence

 

51/1885

 

100/100ths

Prospecting Licence

 

51/1886

 

100/100ths

Prospecting Licence

 

51/1887

 

100/100ths

Prospecting Licence

 

51/1888

 

100/100ths

Prospecting Licence

 

51/1889

 

100/100ths

Prospecting Licence

 

51/1890

 

100/100ths

Prospecting Licence

 

51/1891

 

100/100ths

Prospecting Licence

 

51/1892

 

100/100ths

Prospecting Licence

 

51/1893

 

100/100ths

 

1

--------------------------------------------------------------------------------


 

Tenement Name

 

Tenement
Number

 

Interest Subject to
Royalty

Prospecting Licence

 

51/1894

 

100/100ths

Mining Lease

 

51/504

 

100/100ths

Application for Mining Lease

 

51/654

 

100/100ths

Application for Mining Lease

 

51/688

 

100/100ths

Application for Mining Lease

 

51/653

 

100/100ths

Application for Mining Lease

 

51/667

 

100/100ths

Application for Mining Lease

 

51/668

 

100/100ths

Application for Mining Lease

 

51/669

 

100/100ths

Application for Mining Lease

 

51/670

 

100/100ths

Application for Mining Lease

 

51/671

 

100/100ths

Application for Mining Lease

 

51/672

 

100/100ths

Application for Mining Lease

 

51/673

 

100/100ths

Mining Lease

 

51/200

 

100/100ths

Mining Lease

 

51/437

 

100/100ths

Mining Lease

 

51/438

 

100/100ths

Mining Lease

 

51/439

 

100/100ths

Mining Lease

 

51/440

 

100/100ths

Exploration Licence

 

20/189

 

100/100ths

Exploration Licence

 

20/440

 

100/100ths

Exploration Licence

 

20/489

 

100/100ths

Application for Exploration Licence

 

20/538

 

100/100ths

Exploration Licence

 

37/637

 

100/100ths

Exploration Licence

 

51/348

 

100/100ths

Exploration Licence

 

51/615

 

100/100ths

Exploration Licence

 

51/814

 

100/100ths

Exploration Licence

 

51/830

 

100/100ths

Exploration Licence

 

51/885

 

100/100ths

Exploration Licence

 

51/908

 

100/100ths

Exploration Licence

 

51/913

 

100/100ths

Exploration Licence

 

51/917

 

100/100ths

Exploration Licence

 

51/960

 

100/100ths

Exploration Licence

 

51/970

 

100/100ths

Exploration Licence

 

51/971

 

100/100ths

General Purpose Licence

 

51/13

 

100/100ths

General Purpose Licence

 

51/14

 

100/100ths

General Purpose Licence

 

51/15

 

100/100ths

 

2

--------------------------------------------------------------------------------


 

Tenement Name

 

Tenement
Number

 

Interest Subject to
Royalty

General Purpose Licence

 

51/17

 

100/100ths

General Purpose Licence

 

51/26

 

100/100ths

General Purpose Licence

 

51/9

 

96/96ths

Miscellaneous Licence

 

20/10

 

100/100ths

Miscellaneous Licence

 

20/17

 

100/100ths

Miscellaneous Licence

 

20/18

 

100/100ths

Miscellaneous Licence

 

20/35

 

96/96ths

Miscellaneous Licence

 

20/8

 

100/100ths

Miscellaneous Licence

 

51/18

 

100/100ths

Miscellaneous Licence

 

51/27

 

100/100ths

Miscellaneous Licence

 

51/28

 

100/100ths

Miscellaneous Licence

 

51/29

 

100/100ths

Miscellaneous Licence

 

51/30

 

100/100ths

Miscellaneous Licence

 

51/31

 

100/100ths

Miscellaneous Licence

 

51/32

 

100/100ths

Miscellaneous Licence

 

51/33

 

100/100ths

Miscellaneous Licence

 

51/34

 

100/100ths

Miscellaneous Licence

 

51/35

 

100/100ths

Miscellaneous Licence

 

51/41

 

100/100ths

Miscellaneous Licence

 

51/43

 

100/100ths

Miscellaneous Licence

 

51/51

 

100/100ths

Miscellaneous Licence

 

51/55

 

100/100ths

Miscellaneous Licence

 

51/56

 

100/100ths

Miscellaneous Licence

 

51/57

 

100/100ths

Miscellaneous Licence

 

51/58

 

100/100ths

Miscellaneous Licence

 

51/71

 

100/100ths

Miscellaneous Licence

 

51/72

 

100/100ths

Miscellaneous Licence

 

51/73

 

100/100ths

Miscellaneous Licence

 

51/77

 

100/100ths

Miscellaneous Licence

 

51/78

 

100/100ths

Miscellaneous Licence

 

51/79

 

100/100ths

 

3

--------------------------------------------------------------------------------

 

Tenement Name

 

Tenement
Number

 

Interest Subject to
Royalty

Miscellaneous Licence

 

51/81

 

100/100ths

Miscellaneous Licence

 

51/82

 

100/100ths

Mining Lease

 

20/107

 

100/100ths

Mining Lease

 

20/12

 

96/96ths

Mining Lease

 

20/212

 

96/96ths

Mining Lease

 

20/214

 

96/96ths

Mining Lease

 

20/215

 

96/96ths

Mining Lease

 

20/219

 

96/96ths

Mining Lease

 

20/239

 

100/100ths

Mining Lease

 

20/240

 

100/100ths

Mining Lease

 

20/241

 

100/100ths

Mining Lease

 

20/242

 

100/100ths

Mining Lease

 

20/249

 

100/100ths

Mining Lease

 

20/303

 

96/96ths

Mining Lease

 

20/306

 

96/96ths

Mining Lease

 

20/308

 

96/96ths

Mining Lease

 

20/309

 

100/100ths

Mining Lease

 

20/437

 

100/100ths

Mining Lease

 

20/438

 

100/100ths

Mining Lease

 

20/443

 

100/100ths

Mining Lease

 

20/444

 

100/100ths

Mining Lease

 

20/445

 

100/100ths

Mining Lease

 

20/45

 

96/96ths

Mining Lease

 

20/47

 

100/100ths

Mining Lease

 

20/68

 

96/96ths

Mining Lease

 

20/69

 

96/96ths

Mining Lease

 

20/70

 

100/100ths

Mining Lease

 

20/71

 

100/100ths

Mining Lease

 

20/73

 

100/100ths

Mining Lease

 

20/77

 

96/96ths

Mining Lease

 

25/244

 

100/100ths

 

4

--------------------------------------------------------------------------------


 

Tenement Name

 

Tenement
Number

 

Interest Subject to
Royalty

Mining Lease

 

26/663

 

100/100ths

Mining Lease

 

26/664

 

100/100ths

Mining Lease

 

26/693

 

100/100ths

Mining Lease

 

51/12

 

96/96ths

Mining Lease

 

51/132

 

100/100ths

Mining Lease

 

51/161

 

100/100ths

Mining Lease

 

51/180

 

100/100ths

Mining Lease

 

51/187

 

100/100ths

Mining Lease

 

51/19

 

96/96ths

Mining Lease

 

51/190

 

100/100ths

Mining Lease

 

51/203

 

96/96ths

Mining Lease

 

51/209

 

100/100ths

Mining Lease

 

51/211

 

100/100ths

Mining Lease

 

51/233

 

96/96ths

Mining Lease

 

51/235

 

100/100ths

Mining Lease

 

51/236

 

100/100ths

Mining Lease

 

51/237

 

100/100ths

Mining Lease

 

51/254

 

100/100ths

Mining Lease

 

51/256

 

100/100ths

Mining Lease

 

51/257

 

100/100ths

Mining Lease

 

51/270

 

100/100ths

Mining Lease

 

51/28

 

100/100ths

Mining Lease

 

51/280

 

100/100ths

Mining Lease

 

51/281

 

100/100ths

Mining Lease

 

51/31

 

96/96ths

Mining Lease

 

51/325

 

100/100ths

Mining Lease

 

51/33

 

96/96ths

Mining Lease

 

51/334

 

96/96ths

Mining Lease

 

51/35

 

100/100ths

Mining Lease

 

51/353

 

100/100ths

Mining Lease

 

51/368

 

100/100ths

 

5

--------------------------------------------------------------------------------


 

Tenement Name

 

Tenement
Number

 

Interest Subject to
Royalty

Mining Lease

 

51/377

 

100/100ths

Mining Lease

 

51/381

 

100/100ths

Mining Lease

 

51/385

 

I00/100ths

Mining Lease

 

51/386

 

100/100ths

Mining Lease

 

51/390

 

100/100ths

Mining Lease

 

51/393

 

100/100ths

Mining Lease

 

51/40

 

96/96ths

Mining Lease

 

51/409

 

100/100ths

Mining Lease

 

51/418

 

100/100ths

Mining Lease

 

51/419

 

100/100ths

Mining Lease

 

51/422

 

100/100ths

Mining Lease

 

51/423

 

100/100ths

Mining Lease

 

51/424

 

100/100ths

Mining Lease

 

51/427

 

100/100ths

Mining Lease

 

51/433

 

100/100ths

Mining Lease

 

51/441

 

100/100ths

Mining Lease

 

51/445

 

100/100ths

Mining Lease

 

51/446

 

100/100ths

Mining Lease

 

51/447

 

96/96ths

Mining Lease

 

51/448

 

100/100ths

Mining Lease

 

51/449

 

100/100ths

Mining Lease

 

51/450

 

100/100ths

Mining Lease

 

51/451

 

100/100ths

Mining Lease

 

51/454

 

100/100ths

Mining Lease

 

51/455

 

100/100ths

Mining Lease

 

51/456

 

100/100ths

Mining Lease

 

51/459

 

100/100ths

Mining Lease

 

51/462

 

96/96ths

Mining Lease

 

51/463

 

96/96ths

Mining Lease

 

51/465

 

100/100ths

Mining Lease

 

51/468

 

100/100ths

 

6

--------------------------------------------------------------------------------


 

Tenement Name

 

Tenement
Number

 

Interest Subject to
Royalty

Mining Lease

 

51/469

 

100/100ths

Mining Lease

 

51/471

 

100/100ths

Mining Lease

 

51/472

 

96/96ths

Mining Lease

 

51/475

 

100/100ths

Mining Lease

 

51/476

 

100/100ths

Mining Lease

 

51/477

 

100/100ths

Mining Lease

 

51/482

 

96/96ths

Mining Lease

 

51/485

 

100/100ths

Mining Lease

 

51/486

 

96/96ths

Mining Lease

 

51/487

 

100/100ths

Mining Lease

 

51/488

 

100/100ths

Mining Lease

 

51/489

 

100/100ths

Mining Lease

 

51/490

 

100/100ths

Mining Lease

 

51/491

 

100/100ths

Mining Lease

 

51/492

 

100/100ths

Mining Lease

 

51/493

 

100/100ths

Mining Lease

 

51/494

 

100/100ths

Mining Lease

 

51/495

 

100/100ths

Mining Lease

 

51/496

 

96/96ths

Mining Lease

 

51/500

 

100/100ths

Mining Lease

 

51/501

 

100/100ths

Mining Lease

 

51/502

 

100/100ths

Mining Lease

 

51/503

 

100/100ths

Mining Lease

 

51/505

 

100/100ths

Mining Lease

 

51/51

 

96/96ths

Mining Lease

 

51/516

 

100/100ths

Mining Lease

 

51/523

 

96/96ths

Mining Lease

 

51/524

 

96/96ths

Mining Lease

 

51/525

 

100/100ths

Mining Lease

 

51/526

 

100/100ths

Mining Lease

 

51/527

 

100/100ths

 

7

--------------------------------------------------------------------------------


 

Tenement Name

 

Tenement
Number

 

Interest Subject to
Royalty

Mining Lease

 

51/528

 

100/100ths

Mining Lease

 

51/53

 

96/96ths

Mining Lease

 

51/530

 

100/100ths

Mining Lease

 

51/531

 

100/100ths

Mining Lease

 

51/532

 

100/100ths

Mining Lease

 

51/533

 

100/100ths

Mining Lease

 

51/534

 

100/100ths

Mining Lease

 

51/539

 

100/100ths

Mining Lease

 

51/550

 

100/100ths

Mining Lease

 

51/552

 

100/100ths

Mining Lease

 

51/560

 

100/100ths

Mining Lease

 

51/562

 

100/100ths

Mining Lease

 

51/563

 

100/100ths

Mining Lease

 

51/564

 

100/100ths

Mining Lease

 

51/565

 

100/100ths

Mining Lease

 

51/568

 

100/100ths

Mining Lease

 

51/569

 

100/100ths

Mining Lease

 

51/570

 

100/100ths

Mining Lease

 

51/571

 

100/100ths

Mining Lease

 

51/574

 

100/100ths

Mining Lease

 

51/575

 

100/100ths

Mining Lease

 

51/576

 

100/100ths

Mining Lease

 

51/579

 

100/100ths

Mining Lease

 

51/581

 

100/100ths

Mining Lease

 

51/582

 

100/100ths

Mining Lease

 

51/586

 

100/100ths

Mining Lease

 

51/587

 

100/100ths

Mining Lease

 

51/588

 

100/100ths

Mining Lease

 

51/6

 

96/96ths

Mining Lease

 

51/613

 

100/100ths

Mining Lease

 

51/62

 

96/96ths

 

8

--------------------------------------------------------------------------------


 

Tenement Name

 

Tenement
Number

 

Interest Subject to
Royalty

Mining Lease

 

51/628

 

100/100ths

Mining Lease

 

51/630

 

100/100ths

Mining Lease

 

51/631

 

100/100ths

Mining Lease

 

51/632

 

100/100ths

Mining Lease

 

51/637

 

100/100ths

Mining Lease

 

51/638

 

100/100ths

Mining Lease

 

51/639

 

100/100ths

Mining Lease

 

51/640

 

100/100ths

Mining Lease

 

51/642

 

100/100ths

Mining Lease

 

51/643

 

100/100ths

Mining Lease

 

51/644

 

100/100ths

Mining Lease

 

51/645

 

100/100ths

Mining Lease

 

51/649

 

100/100ths

Mining Lease

 

51/650

 

100/100ths

Mining Lease

 

51/666

 

100/100ths

Mining Lease

 

51/674

 

100/100ths

Mining Lease

 

51/676

 

100/100ths

Mining Lease

 

51/678

 

100/100ths

Mining Lease

 

51/679

 

100/100ths

Mining Lease

 

51/680

 

100/100ths

Mining Lease

 

51/718

 

100/100ths

Mining Lease

 

51/730

 

100/100ths

Mining Lease

 

51/731

 

100/100ths

Mining Lease

 

51/732

 

100/100ths

Mining Lease

 

51/737

 

100/100ths

Mining Lease

 

51/738

 

100/100ths

Mining Lease

 

51/740

 

100/100ths

Mining Lease

 

51/741

 

100/100ths

Mining Lease

 

51/75

 

96/96ths

Mining Lease

 

51/757

 

100/100ths

Mining Lease

 

51/758

 

100/100ths

 

9

--------------------------------------------------------------------------------


 

Tenement Name

 

Tenement
Number

 

Interest Subject to
Royalty

Mining Lease

 

51/762

 

100/100ths

Mining Lease

 

51/778

 

100/100ths

Mining Lease

 

51/781

 

100/100ths

Mining Lease

 

51/782

 

100/100ths

Mining Lease

 

51/783

 

100/100ths

Mining Lease

 

51/784

 

100/100ths

Mining Lease

 

51/788

 

100/100ths

Mining Lease

 

51/789

 

100/100ths

Mining Lease

 

51/79

 

100/100ths

Mining Lease

 

51/793

 

100/100ths

Mining Lease

 

51/794

 

100/100ths

Mining Lease

 

51/795

 

100/100ths

Mining Lease

 

51/796

 

100/100ths

Mining Lease

 

51/797

 

100/100ths

Mining Lease

 

51/798

 

100/100ths

Mining Lease

 

51/799

 

100/100ths

Mining Lease

 

51/800

 

100/100ths

Mining Lease

 

51/801

 

100/100ths

Mining Lease

 

51/802

 

100/100ths

Mining Lease

 

51/803

 

100/100ths

Mining Lease

 

51/805

 

100/100ths

Mining Lease

 

51/806

 

100/100ths

Mining Lease

 

51/807

 

100/100ths

Mining Lease

 

51/809

 

100/100ths

Mining Lease

 

51/810

 

100/100ths

Mining Lease

 

51/811

 

100/100ths

Mining Lease

 

51/820

 

100/100ths

Application for Mining Lease

 

51/822

 

100/100ths

Application for Mining Lease

 

51/823

 

100/100ths

Application for Mining Lease

 

51/824

 

100/100ths

Application for Mining Lease

 

51/825

 

100/100ths

 

10

--------------------------------------------------------------------------------


 

Tenement Name

 

Tenement
Number

 

Interest Subject to
Royalty

Application for Mining Lease

 

51/830

 

100/100ths

Mining Lease

 

51/91

 

100/100ths

Mining Lease

 

51/92

 

96/96ths

Mining Lease

 

51/96

 

96/96ths

Mining Lease

 

52/27

 

100/100ths

Prospecting Licence

 

20/1486

 

100/100ths

Prospecting Licence

 

20/1487

 

100/100ths

Prospecting Licence

 

20/1791

 

100/100ths

Prospecting Licence

 

20/1808

 

100/100ths

Prospecting Licence

 

20/1863

 

100/100ths

Prospecting Licence

 

26/2980

 

100/100ths

Prospecting Licence

 

26/2981

 

100/100ths

Prospecting Licence

 

26/2982

 

100/100ths

Prospecting Licence

 

26/2983

 

100/100ths

Prospecting Licence

 

51/1441

 

100/100ths

Prospecting Licence

 

51/1581

 

96/96ths

Prospecting Licence

 

51/1582

 

96/96ths

Prospecting Licence

 

51/1583

 

96/96ths

Prospecting Licence

 

51/1605

 

100/100ths

Prospecting Licence

 

51/1606

 

100/100ths

Prospecting Licence

 

51/1607

 

100/100ths

Prospecting Licence

 

51/1628

 

96/96ths

Prospecting Licence

 

51/1637

 

96/96ths

Prospecting Licence

 

51/1638

 

96/96ths

Prospecting Licence

 

51/1639

 

96/96ths

Prospecting Licence

 

51/1640

 

96/96ths

Prospecting Licence

 

51/1641

 

96/96ths

Prospecting Licence

 

51/1642

 

96/96ths

Prospecting Licence

 

51/1646

 

96/96ths

Prospecting Licence

 

51/1647

 

96/96ths

Prospecting Licence

 

51/1648

 

96/96ths

 

11

--------------------------------------------------------------------------------


 

Tenement Name

 

Tenement
Number

 

Interest Subject to
Royalty

Prospecting Licence

 

51/1649

 

96/96ths

Prospecting Licence

 

51/1650

 

96/96ths

Prospecting Licence

 

51/1656

 

96/96ths

Prospecting Licence

 

51/1657

 

96/96ths

Prospecting Licence

 

51/1658

 

96/96ths

Prospecting Licence

 

51/1683

 

100/100ths

Prospecting Licence

 

51/1723

 

100/100ths

Prospecting Licence

 

51/1732

 

100/100ths

Prospecting Licence

 

51/1733

 

100/100ths

Prospecting Licence

 

51/1746

 

100/100ths

Prospecting Licence

 

51/1747

 

100/100ths

Prospecting Licence

 

51/1750

 

100/100ths

Prospecting Licence

 

51/1755

 

100/100ths

Prospecting Licence

 

51/1760

 

100/100ths

Prospecting Licence

 

51/1775

 

100/100ths

Prospecting Licence

 

51/1776

 

100/100ths

Prospecting Licence

 

51/1777

 

100/100ths

Prospecting Licence

 

51/1788

 

96/96ths

Prospecting Licence

 

51/1789

 

96/96ths

Prospecting Licence

 

51/1818

 

96/96ths

Prospecting Licence

 

51/1820

 

100/100ths

Prospecting Licence

 

51/1822

 

96/96ths

Prospecting Licence

 

51/1823

 

96/96ths

Prospecting Licence

 

51/1824

 

96/96ths

Prospecting Licence

 

51/1825

 

96/96ths

Prospecting Licence

 

51/1903

 

100/100ths

Prospecting Licence

 

51/1904

 

100/100ths

Prospecting Licence

 

51/1908

 

100/100ths

Prospecting Licence

 

51/1909

 

100/100ths

Prospecting Licence

 

51/1910

 

100/100ths

Prospecting Licence

 

51/1913

 

100/100ths

 

12

--------------------------------------------------------------------------------


 

Tenement Name

 

Tenement
Number

 

Interest Subject to
Royalty

Prospecting Licence

 

51/1914

 

100/100ths

Prospecting Licence

 

51/1915

 

100/100ths

Prospecting Licence

 

51/1916

 

100/100ths

Prospecting Licence

 

51/1917

 

100/100ths

Prospecting Licence

 

51/1918

 

100/100ths

Prospecting Licence

 

51/1920

 

100/100ths

Prospecting Licence

 

51/1921

 

100/100ths

Prospecting Licence

 

51/1925

 

100/100ths

Prospecting Licence

 

51/1984

 

100/100ths

Prospecting Licence

 

51/1985

 

100/100ths

Prospecting Licence

 

51/1986

 

100/100ths

Prospecting Licence

 

51/1987

 

100/100ths

Prospecting Licence

 

51/1990

 

96/96ths

Prospecting Licence

 

51/1991

 

100/100ths

Prospecting Licence

 

51/1992

 

100/100ths

Prospecting Licence

 

51/2024

 

96/96ths

Prospecting Licence

 

51/2037

 

100/100ths

Prospecting Licence

 

51/2038

 

100/100ths

Prospecting Licence

 

51/2039

 

100/100ths

Prospecting Licence

 

51/2040

 

100/100ths

Prospecting Licence

 

51/2056

 

100/100ths

Prospecting Licence

 

51/2057

 

100/100ths

Prospecting Licence

 

51/2058

 

100/100ths

Prospecting Licence

 

51/2059

 

100/100ths

Prospecting Licence

 

51/2061

 

100/100ths

Prospecting Licence

 

51/2062

 

100/100ths

Prospecting Licence

 

51/2185

 

100/100ths

Prospecting Licence

 

51/2186

 

100/100ths

Prospecting Licence

 

51/2187

 

100/100ths

Prospecting Licence

 

51/2188

 

100/100ths

Prospecting Licence

 

51/2189

 

100/100ths

 

13

--------------------------------------------------------------------------------

 

 

Tenement Name

 

Tenement
Number

 

Interest Subject to
Royalty

Prospecting Licence

 

51/2321

 

100/100ths

Prospecting Licence

 

51/2323

 

100/100ths

Prospecting Licence

 

51/2324

 

100/100ths

Prospecting Licence

 

51/2326

 

100/100ths

Prospecting Licence

 

51/2327

 

100/100ths

Miscellaneous Licence

 

51/67

 

100/100ths

Prospecting Licence

 

51/1836

 

100/100ths

 

14

--------------------------------------------------------------------------------


 

Tenement Name

 

Tenement
Number

 

Interest Subject to
Royalty

Application for Mining Lease

 

51/567

 

100/100ths

Exploration Licence

 

51/1043

 

100/100ths

Application for Mining Lease

 

51/573

 

100/100ths

Mining Lease

 

51/39

 

96/96ths

Application for Mining Lease

 

51/849

 

100/100ths

Application for Mining Lease

 

51/557

 

100/100ths

Exploration Licence

 

51/1035

 

49/100ths

Application for Prospecting Licence

 

26/3269

 

100/100ths

Application for Prospecting Licence

 

26/3268

 

100/100ths

Application for Mining Lease

 

26/793

 

100/100ths

Application for Mining Lease

 

26/794

 

100/100ths

Application for Mining Lease

 

20/347

 

100/100ths

Application for Exploration Licence

 

38/1754

 

100/100ths

Application for Exploration Licence

 

38/1755

 

100/100ths

Application for Exploration Licence

 

38/1756

 

100/100ths

Application for Mining Lease

 

51/542

 

100/100ths

Application for Exploration Licence

 

45/2731

 

100/100ths

Application for Exploration Licence

 

45/2732

 

100/100ths

Application for Mining Lease

 

20/476

 

100/100ths

Application for Mining Lease

 

20/477

 

100/100ths

Application for Mining Lease

 

20/496

 

100/100ths

Application for Exploration Licence

 

69/2044

 

100/100ths

Application for Exploration Licence

 

69/2045

 

100/100ths

Application for Exploration Licence

 

69/2040

 

100/100ths

Application for Exploration Licence

 

69/2041

 

100/100ths

Application for Exploration Licence

 

69/2042

 

100/100ths

Application for Exploration Licence

 

69/2043

 

100/100ths

Application for Exploration Licence

 

69/2055

 

100/100ths

Application for Exploration Licence

 

69/2056

 

100/100ths

Application for Exploration Licence

 

69/2057

 

100/100ths

Application for Exploration

 

45/2699

 

100/100ths

 

15

--------------------------------------------------------------------------------


 

Tenement Name

 

Tenement
Number

 

Interest Subject to
Royalty

Licence

 

 

 

 

Application for Exploration Licence

 

45/2700

 

100/100ths

Application for Exploration Licence

 

45/2701

 

100/100ths

Application for Exploration Licence

 

45/2702

 

100/100ths

Application for Exploration Licence

 

45/2703

 

100/100ths

Application for Exploration Licence

 

45/2704

 

100/100ths

Application for Exploration Licence

 

45/2705

 

100/100ths

Application for Mining Lease

 

51/561

 

100/100ths

Mining Lease

 

20/342

 

100/100ths

Application for Mining Lease

 

51/834

 

100/100ths

 

PART B

 

SGW Tenements

 

Region

 

Tenement

LAVERTON

 

E31/0552

LAVERTON

 

E31/0585

LAVERTON

 

M39/0165

LAVERTON

 

M39/0166

LAVERTON

 

M39/0230

LAVERTON

 

E39/0325

LAVERTON

 

E39/0423

LAVERTON

 

E39/0475

LAVERTON

 

E39/0827

LAVERTON

 

E39/0833

LAVERTON

 

M39/0447

LAVERTON

 

M39/0448

LAVERTON

 

M39/0449

LAVERTON

 

M39/0542

LAVERTON

 

M39/0711

LAVERTON

 

M39/0712

LAVERTON

 

M39/0713

LAVERTON

 

M39/0773

LAVERTON

 

M39/0822

LAVERTON

 

M39/0834

LAVERTON

 

M39/0835

LAVERTON

 

M39/0836

LAVERTON

 

M39/0118

LAVERTON

 

M39/0119

LAVERTON

 

M39/0120

LAVERTON

 

M39/0232

 

16

--------------------------------------------------------------------------------


 

Region

 

Tenement

LAVERTON

 

E28/0605

LAVERTON

 

E28/0606

LAVERTON

 

E28/0841

LAVERTON

 

E28/0856

LAVERTON

 

E28/0857

LAVERTON

 

E28/1062

LAVERTON

 

E28/1063

LAVERTON

 

E28/1064

LAVERTON

 

E28/1065

LAVERTON

 

E28/1070

LAVERTON

 

E28/1071

LAVERTON

 

E31/0345

LAVERTON

 

E31/0351

LAVERTON

 

E31/0365

LAVERTON

 

L27/0069

LAVERTON

 

L27/0070

LAVERTON

 

L27/0071

LAVERTON

 

L28/0023

LAVERTON

 

L28/0024

LAVERTON

 

L28/0025

LAVERTON

 

L28/0026

LAVERTON

 

L28/0027

LAVERTON

 

L28/0028

LAVERTON

 

L28/0029

LAVERTON

 

L28/0030

LAVERTON

 

L28/0031

LAVERTON

 

L28/0032

LAVERTON

 

L31/0037

LAVERTON

 

L31/0038

LAVERTON

 

L31/0040

LAVERTON

 

M28/0145

LAVERTON

 

M28/0146

LAVERTON

 

M28/0166

LAVERTON

 

M28/0167

LAVERTON

 

M28/0168

LAVERTON

 

M28/0173

LAVERTON

 

M28/0174

LAVERTON

 

M28/0266

LAVERTON

 

M28/0267

LAVERTON

 

M28/0269

LAVERTON

 

M31/0219

LAVERTON

 

M31/0220

LAVERTON

 

M31/0276

LAVERTON

 

M31/0295

LAVERTON

 

M31/0311

LAVERTON

 

P28/0930

LAVERTON

 

P28/0931

LAVERTON

 

P28/0932

LAVERTON

 

P28/0933

LAVERTON

 

P28/0934

LAVERTON

 

P28/0935

LAVERTON

 

P28/0936

LAVERTON

 

P28/0937

LAVERTON

 

P28/0938

LAVERTON

 

P28/0939

LAVERTON

 

P31/1482

LAVERTON

 

P31/1541

LAVERTON

 

P31/1542

LAVERTON

 

P31/1545

LAVERTON

 

E28/0828

LAVERTON

 

E28/0829

LAVERTON

 

E31/0115

LAVERTON

 

E31/0268

LAVERTON

 

E31/0567

LAVERTON

 

E31/0568

LAVERTON

 

E31/0569

 

2

--------------------------------------------------------------------------------


 

Region

 

Tenement

LAVERTON

 

M31/0207

LAVERTON

 

M31/0225

LAVERTON

 

M31/0239

LAVERTON

 

M31/0240

LAVERTON

 

M31/0241

LAVERTON

 

M31/0242

LAVERTON

 

M31/0253

LAVERTON

 

M31/0254

LAVERTON

 

M31/0255

LAVERTON

 

M31/0256

LAVERTON

 

M31/0257

LAVERTON

 

M31/0258

LAVERTON

 

P31/1444

LAVERTON

 

P31/1450

LAVERTON

 

E31/0388

LAVERTON

 

E31/0390

LAVERTON

 

E31/0391

LAVERTON

 

E31/0393

LAVERTON

 

E31/0395

LAVERTON

 

E31/0662

LAVERTON

 

P31/1699

LAVERTON

 

P31/1700

LAVERTON

 

M38/0635

LAVERTON

 

M38/0636

LAVERTON

 

M38/0815

LAVERTON

 

M39/0597

LAVERTON

 

M39/0598

LAVERTON

 

E28/0604

LAVERTON

 

E28/0826

LAVERTON

 

E28/1232

LAVERTON

 

E39/0573

LAVERTON

 

E39/0935

LAVERTON

 

E39/0344

LAVERTON

 

E39/0702

LAVERTON

 

L38/0072

LAVERTON

 

L39/0098

LAVERTON

 

L39/0099

LAVERTON

 

L39/0105

LAVERTON

 

L39/0107

LAVERTON

 

L39/0108

LAVERTON

 

L39/0110

LAVERTON

 

L39/0112

LAVERTON

 

L39/0114

LAVERTON

 

L39/0118

LAVERTON

 

M39/0411

LAVERTON

 

M39/0412

LAVERTON

 

M39/0413

LAVERTON

 

M39/0606

LAVERTON

 

M39/0607

LAVERTON

 

M39/0608

LAVERTON

 

M39/0609

LAVERTON

 

M39/0610

LAVERTON

 

M39/0611

LAVERTON

 

M39/0901

LAVERTON

 

E28/1352

LAVERTON

 

E39/0328

LAVERTON

 

M39/0599

LAVERTON

 

M39/0600

LAVERTON

 

M39/0721

LAVERTON

 

M39/0722

LAVERTON

 

E31/0113

LAVERTON

 

E31/0621

LAVERTON

 

M31/0030

LAVERTON

 

M31/0157

LAVERTON

 

M31/0177

LAVERTON

 

M31/0185

 

3

--------------------------------------------------------------------------------


 

Region

 

Tenement

LAVERTON

 

M31/0186

LAVERTON

 

M31/0191

LAVERTON

 

M31/0245

LAVERTON

 

M31/0246

LAVERTON

 

M31/0251

LAVERTON

 

M31/0259

LAVERTON

 

M31/0380

LAVERTON

 

M31/0381

LAVERTON

 

P31/1417

LAVERTON

 

P31/1424

LAVERTON

 

P31/1425

LAVERTON

 

P31/1431

LAVERTON

 

P31/1432

LAVERTON

 

P31/1475

LAVERTON

 

E39/0845

LAVERTON

 

E39/0315

LAVERTON

 

E39/0350

LAVERTON

 

E39/0371

LAVERTON

 

E39/0657

LAVERTON

 

E39/0740

LAVERTON

 

E39/0919

LAVERTON

 

L31/0041

LAVERTON

 

L39/0127

LAVERTON

 

L39/0128

LAVERTON

 

L39/0130

LAVERTON

 

L39/0131

LAVERTON

 

L39/0132

LAVERTON

 

L39/0133

LAVERTON

 

L39/0134

LAVERTON

 

L39/0135

LAVERTON

 

M39/0307

LAVERTON

 

M39/0308

LAVERTON

 

M39/0309

LAVERTON

 

M39/0355

LAVERTON

 

M39/0356

LAVERTON

 

M39/0472

LAVERTON

 

M39/0587

LAVERTON

 

M39/0588

LAVERTON

 

M39/0589

LAVERTON

 

M39/0590

LAVERTON

 

M39/0591

LAVERTON

 

M39/0638

LAVERTON

 

M39/0639

LAVERTON

 

M39/0640

LAVERTON

 

M39/0739

LAVERTON

 

M39/0740

LAVERTON

 

M39/0741

LAVERTON

 

M39/0841

LAVERTON

 

M39/0842

LAVERTON

 

M39/0843

LAVERTON

 

M39/0454

LAVERTON

 

M39/0455

LAVERTON

 

M39/0652

LAVERTON

 

E39/0173

LAVERTON

 

M39/0470

LAVERTON

 

M39/0471

LAVERTON

 

E28/0553

LAVERTON

 

M28/0232

LAVERTON

 

M28/0233

LAVERTON

 

M28/0234

LAVERTON

 

M28/0241

LAVERTON

 

M28/0242

LAVERTON

 

M31/0301

LAVERTON

 

E31/0101

LAVERTON

 

E31/0107

LAVERTON

 

E31/0150

 

4

--------------------------------------------------------------------------------


 

Region

 

Tenement

LAVERTON

 

E31/0152

LAVERTON

 

E31/0153

LAVERTON

 

E31/0620

LAVERTON

 

M31/0156

LAVERTON

 

M31/0208

LAVERTON

 

M31/0209

LAVERTON

 

M31/0210

LAVERTON

 

M31/0212

LAVERTON

 

M31/0213

LAVERTON

 

M31/0273

LAVERTON

 

M31/0274

LAVERTON

 

M31/0275

LAVERTON

 

M31/0285

LAVERTON

 

M31/0286

LAVERTON

 

M31/0287

LAVERTON

 

M31/0288

LAVERTON

 

M31/0290

LAVERTON

 

M31/0291

LAVERTON

 

M31/0292

LAVERTON

 

M31/0293

LAVERTON

 

P31/1677

LAVERTON

 

E31/0635

LAVERTON

 

E39/0409

LAVERTON

 

E39/0887

LAVERTON

 

E39/0888

LAVERTON

 

E38/1678

LAVERTON

 

E39/0463

LAVERTON

 

E39/0632

LAVERTON

 

P38/3083

LAVERTON

 

E31/0631

LAVERTON

 

M28/0243

LAVERTON

 

P28/0911

LAVERTON

 

P28/0912

LAVERTON

 

P28/0913

LAVERTON

 

P28/0914

LAVERTON

 

L31/0001

LAVERTON

 

L31/0002

LAVERTON

 

L31/0003

LAVERTON

 

L31/0004

LAVERTON

 

L31/0005

LAVERTON

 

L31/0006

LAVERTON

 

L31/0007

LAVERTON

 

L31/0008

LAVERTON

 

L31/0009

LAVERTON

 

L31/0010

LAVERTON

 

L31/0011

LAVERTON

 

L31/0012

LAVERTON

 

L31/0013

LAVERTON

 

L31/0014

LAVERTON

 

L31/0015

LAVERTON

 

L31/0016

LAVERTON

 

L31/0017

LAVERTON

 

L31/0018

LAVERTON

 

L31/0019

LAVERTON

 

L31/0020

LAVERTON

 

L31/0021

LAVERTON

 

L31/0022

LAVERTON

 

L31/0023

LAVERTON

 

L31/0024

LAVERTON

 

L31/0025

LAVERTON

 

M31/0003

LAVERTON

 

M31/0004

LAVERTON

 

M31/0005

LAVERTON

 

M31/0006

LAVERTON

 

M31/0076

LAVERTON

 

M31/0145

 

5

--------------------------------------------------------------------------------


 

Region

 

Tenement

LAVERTON

 

M31/0180

LAVERTON

 

M31/0181

LAVERTON

 

M31/0190

LAVERTON

 

M31/0250

LAVERTON

 

P31/1435

LAVERTON

 

P31/1476

LAVERTON

 

E31/0586

LAVERTON

 

E39/0327

LAVERTON

 

M39/0630

LAVERTON

 

M39/0631

LAVERTON

 

M39/0632

LAVERTON

 

M39/0633

LAVERTON

 

M39/0634

LAVERTON

 

M39/0907

LAVERTON

 

M39/0908

LAVERTON

 

P39/3939

LAVERTON

 

E39/0378

LAVERTON

 

M39/0601

LAVERTON

 

M39/0602

LAVERTON

 

M39/0603

LAVERTON

 

E31/0573

LAVERTON

 

M31/0140

LAVERTON

 

M31/0184

LAVERTON

 

M31/0206

LAVERTON

 

M31/0223

LAVERTON

 

M31/0224

LAVERTON

 

P31/1446

LAVERTON

 

P31/1447

LAVERTON

 

E31/0465

LAVERTON

 

E31/0479

LAVERTON

 

E31/0524

LAVERTON

 

E31/0618

LAVERTON

 

E39/0884

LAVERTON

 

E28/0892

LAVERTON

 

E39/0897

LAVERTON

 

L39/0034

LAVERTON

 

L39/0048

LAVERTON

 

L39/0049

LAVERTON

 

L39/0050

LAVERTON

 

L39/0051

LAVERTON

 

L39/0052

LAVERTON

 

L39/0053

LAVERTON

 

M39/0084

LAVERTON

 

M39/0274

LAVERTON

 

M39/0406

LAVERTON

 

M39/0407

LAVERTON

 

M39/0408

LAVERTON

 

M39/0409

LAVERTON

 

M39/0410

LAVERTON

 

M39/0839

LAVERTON

 

M39/0840

LAVERTON

 

P39/2595

LAVERTON

 

P39/2596

LAVERTON

 

P39/2605

LEONORA

 

E37/0415

LEONORA

 

E37/0557

LEONORA

 

E37/0558

LEONORA

 

E37/0669

LEONORA

 

E37/0680

LEONORA

 

E37/0789

LEONORA

 

M37/0338

LEONORA

 

M37/0398

LEONORA

 

M37/0399

LEONORA

 

M37/0400

LEONORA

 

M37/0458

LEONORA

 

M37/1128

 

6

--------------------------------------------------------------------------------


 

Region

 

Tenement

LEONORA

 

M37/1171

LEONORA

 

P37/3868

LEONORA

 

E37/0236

LEONORA

 

E37/0281

LEONORA

 

M37/0479

LEONORA

 

M37/0641

LEONORA

 

M37/0683

LEONORA

 

M37/0684

LEONORA

 

M37/0879

LEONORA

 

M37/0880

LEONORA

 

M37/0904

LEONORA

 

M37/0945

LEONORA

 

M37/0946

LEONORA

 

M37/1035

LEONORA

 

M37/1040

LEONORA

 

M37/1041

LEONORA

 

M37/1042

LEONORA

 

M37/1151

LEONORA

 

P37/4988

LEONORA

 

E37/0703

LEONORA

 

E37/0705

LEONORA

 

L37/0041

LEONORA

 

M37/0350

LEONORA

 

M37/0627

LEONORA

 

M37/0628

LEONORA

 

P37/4327

LEONORA

 

P37/4328

LEONORA

 

P37/4329

LEONORA

 

P37/4370

LEONORA

 

M37/0570

LEONORA

 

M37/0571

LEONORA

 

M37/0572

LEONORA

 

M37/0573

LEONORA

 

M37/0574

LEONORA

 

M37/1050

LEONORA

 

M37/1051

LEONORA

 

M37/1081

LEONORA

 

M37/1165

LEONORA

 

P37/4235

LEONORA

 

P37/4237

LEONORA

 

P37/6146

LEONORA

 

P37/6147

LEONORA

 

P37/6216

LEONORA

 

P37/6217

LEONORA

 

M40/0166

LEONORA

 

M37/0252

LEONORA

 

E40/0183

LEONORA

 

M37/0326

LEONORA

 

M37/0559

LEONORA

 

P37/4058

LEONORA

 

P37/4080

LEONORA

 

L37/0033

LEONORA

 

L37/0034

LEONORA

 

L37/0035

LEONORA

 

L37/0036

LEONORA

 

L37/0056

LEONORA

 

L37/0058

LEONORA

 

L37/0066

LEONORA

 

L37/0089

LEONORA

 

M37/0017

LEONORA

 

M37/0137

LEONORA

 

M37/0170

LEONORA

 

M37/0200

LEONORA

 

M37/0247

LEONORA

 

M37/0333

LEONORA

 

M37/0391

 

7

--------------------------------------------------------------------------------


 

Region

 

Tenement

LEONORA

 

M37/0689

LEONORA

 

M37/0690

LEONORA

 

M37/0903

LEONORA

 

M37/1026

LEONORA

 

M37/1027

LEONORA

 

P37/4555

LEONORA

 

P37/4987

LEONORA

 

P37/4996

LEONORA

 

P37/5286

LEONORA

 

P37/5310

LEONORA

 

G37/0006

LEONORA

 

G37/0008

LEONORA

 

G37/0009

LEONORA

 

G37/0010

LEONORA

 

G37/0011

LEONORA

 

G37/0012

LEONORA

 

G37/0013

LEONORA

 

G37/0014

LEONORA

 

G37/0015

LEONORA

 

G37/0016

LEONORA

 

G37/0017

LEONORA

 

G37/0018

LEONORA

 

L37/0043

LEONORA

 

L37/0044

LEONORA

 

L37/0080

LEONORA

 

L37/0123

LEONORA

 

L37/0124

LEONORA

 

M37/0251

LEONORA

 

M37/0622

LEONORA

 

M37/1150

LEONORA

 

P37/4098

LEONORA

 

M37/0451

LEONORA

 

M37/0586

LEONORA

 

M37/0587

LEONORA

 

L37/0074

LEONORA

 

L37/0076

LEONORA

 

M37/0058

LEONORA

 

M37/0046

LEONORA

 

M37/0219

LEONORA

 

M37/0484

LEONORA

 

M37/0564

LEONORA

 

M37/0902

LEONORA

 

M37/1016

LEONORA

 

P37/3805

LEONORA

 

P37/5747

LEONORA

 

G40/0003

LEONORA

 

M40/0022

LEONORA

 

M40/0026

LEONORA

 

M40/0027

LEONORA

 

M40/0036

LEONORA

 

M40/0037

LEONORA

 

M40/0038

LEONORA

 

M40/0056

LEONORA

 

M40/0138

LEONORA

 

M37/0547

LEONORA

 

M37/0548

LEONORA

 

M37/1105

LEONORA

 

M37/0025

LEONORA

 

M37/1030

LEONORA

 

E37/0200

LEONORA

 

E37/0412

LEONORA

 

M37/0403

LEONORA

 

M37/0404

LEONORA

 

M37/0405

LEONORA

 

M37/0461

LEONORA

 

M37/0462

 

8

--------------------------------------------------------------------------------

 

 

Region

 

Tenement

LEONORA

 

M37/0732

LEONORA

 

M37/0733

LEONORA

 

M37/0734

LEONORA

 

M37/0997

LEONORA

 

M37/1130

LEONORA

 

M37/0603

LEONORA

 

M40/0177

LEONORA

 

E37/0251

LEONORA

 

E37/0411

LEONORA

 

E37/0496

LEONORA

 

E37/0667

LEONORA

 

L37/0126

LEONORA

 

M37/0382

LEONORA

 

M37/0480

LEONORA

 

M37/0488

LEONORA

 

M37/0506

LEONORA

 

M37/0511

LEONORA

 

M37/0513

LEONORA

 

M37/0514

LEONORA

 

M37/0633

LEONORA

 

M37/0638

LEONORA

 

M37/0639

LEONORA

 

M37/0640

LEONORA

 

M37/0853

LEONORA

 

M37/1043

LEONORA

 

M37/1044

LEONORA

 

M37/1083

LEONORA

 

M37/1094

LEONORA

 

M37/1129

LEONORA

 

M37/1200

LEONORA

 

P37/3870

LEONORA

 

P37/3871

LEONORA

 

P37/3872

LEONORA

 

P37/3873

LEONORA

 

P37/3917

LEONORA

 

P37/3918

LEONORA

 

P37/3919

LEONORA

 

P37/3920

LEONORA

 

P37/4336

LEONORA

 

P37/4375

LEONORA

 

P37/4408

LEONORA

 

P37/4804

LEONORA

 

P37/4805

LEONORA

 

P37/6029

LEONORA

 

P37/6087

LEONORA

 

M37/0610

LEONORA

 

P37/4260

LEONORA

 

E37/0269

LEONORA

 

M37/0788

LEONORA

 

M37/0544

LEONORA

 

M37/1185

LEONORA

 

E37/0235

LEONORA

 

E37/0345

LEONORA

 

E37/0679

LEONORA

 

E37/0681

LEONORA

 

E37/0682

LEONORA

 

M37/0459

LEONORA

 

M37/0460

LEONORA

 

M37/0551

LEONORA

 

M37/0598

LEONORA

 

M37/0599

LEONORA

 

M37/0600

LEONORA

 

M37/0601

LEONORA

 

M37/0602

LEONORA

 

M37/0694

LEONORA

 

M37/0695

 

9

--------------------------------------------------------------------------------


 

Region

 

Tenement

LEONORA

 

M37/0696

LEONORA

 

M37/0907

LEONORA

 

M37/0975

LEONORA

 

M37/0976

LEONORA

 

M37/0977

LEONORA

 

M37/1008

LEONORA

 

M37/1009

LEONORA

 

P37/3995

LEONORA

 

P37/4294

LEONORA

 

P37/4295

LEONORA

 

P37/5114

LEONORA

 

P37/5115

LEONORA

 

P37/5116

LEONORA

 

M37/0158

LEONORA

 

M37/0159

LEONORA

 

M37/0549

LEONORA

 

P37/6564

LEONORA

 

M40/0129

LEONORA

 

L37/0079

LEONORA

 

M37/0172

LEONORA

 

M37/0204

LEONORA

 

M37/0565

LEONORA

 

M37/0763

LEONORA

 

M37/0021

LEONORA

 

M37/0179

LEONORA

 

M37/0407

LEONORA

 

M37/0416

LEONORA

 

M37/0496

LEONORA

 

M37/0529

LEONORA

 

M37/0889

LEONORA

 

M37/0890

LEONORA

 

M37/0891

LEONORA

 

M37/0905

LEONORA

 

M37/0985

LEONORA

 

M37/0454

LEONORA

 

M37/0849

LEONORA

 

P37/3650

LEONORA

 

P37/3651

LEONORA

 

P37/3652

LEONORA

 

P37/4853

LEONORA

 

P37/4854

LEONORA

 

E37/0284

LEONORA

 

E37/0670

LEONORA

 

M37/0478

LEONORA

 

M37/0773

LEONORA

 

M37/0854

LEONORA

 

M37/0855

LEONORA

 

M37/0856

LEONORA

 

M37/0906

LEONORA

 

M37/0978

LEONORA

 

M37/0979

LEONORA

 

M37/0980

LEONORA

 

M37/1064

LEONORA

 

M37/1065

LEONORA

 

P37/6260

LEONORA

 

P37/6286

LEONORA

 

P37/6324

LEONORA

 

M37/0485

LEONORA

 

M37/0531

LEONORA

 

M37/0532

LEONORA

 

E37/0573

LEONORA

 

M37/0163

LEONORA

 

M37/0164

LEONORA

 

M37/0212

LEONORA

 

M37/0605

LEONORA

 

M37/0629

 

10

--------------------------------------------------------------------------------


 

Region

 

Tenement

LEONORA

 

M37/0874

LEONORA

 

M37/0928

LEONORA

 

M37/0955

LEONORA

 

M37/0986

LEONORA

 

M37/0987

LEONORA

 

M37/1017

LEONORA

 

M37/0626

LEONORA

 

M37/1177

LEONORA

 

M40/0167

LEONORA

 

P40/0956

LEONORA

 

P40/0957

LEONORA

 

P40/0958

LEONORA

 

L37/0068

LEONORA

 

L37/0078

LEONORA

 

L37/0081

LEONORA

 

L37/0083

LEONORA

 

L37/0119

LEONORA

 

L37/0120

LEONORA

 

M37/0067

LEONORA

 

M37/0076

LEONORA

 

M37/0090

LEONORA

 

M37/0201

LEONORA

 

M37/0222

LEONORA

 

M37/0248

LEONORA

 

M37/0330

LEONORA

 

M37/0394

LEONORA

 

M37/0410

LEONORA

 

M37/0429

LEONORA

 

M37/0449

LEONORA

 

M37/0457

LEONORA

 

M37/0530

LEONORA

 

M37/0541

LEONORA

 

P37/3955

LEONORA

 

P37/3979

LEONORA

 

P37/3980

LEONORA

 

G37/0021

LEONORA

 

L37/0023

LEONORA

 

L37/0024

LEONORA

 

L37/0028

LEONORA

 

L37/0029

LEONORA

 

L37/0030

LEONORA

 

L37/0050

LEONORA

 

L37/0051

LEONORA

 

L37/0070

LEONORA

 

M37/0055

LEONORA

 

M37/0165

LEONORA

 

M37/0588

LEONORA

 

E40/0180

LEONORA

 

M37/1095

LEONORA

 

M37/1096

LEONORA

 

M37/0621

LEONORA

 

P37/4296

LEONORA

 

E37/0671

LEONORA

 

E37/0677

LEONORA

 

M36/0412

LEONORA

 

M37/0438

LEONORA

 

M37/0439

LEONORA

 

M37/0440

LEONORA

 

M37/0495

LEONORA

 

M37/0929

LEONORA

 

P36/1246

LEONORA

 

P36/1247

LEONORA

 

P36/1248

LEONORA

 

P37/6459

LEONORA

 

E36/0306

LEONORA

 

M36/0582

 

11

--------------------------------------------------------------------------------


 

Region

 

Tenement

LEONORA

 

M37/0437

LEONORA

 

M37/0493

LEONORA

 

M37/0494

LEONORA

 

M37/0998

LEONORA

 

M37/0489

LEONORA

 

M37/0512

OTHER

 

PL2-139

OTHER

 

ML 10227

OTHER

 

COW (AWAKMAS)

OTHER

 

RL 103

OTHER

 

E30/0080

OTHER

 

M30/0160

OTHER

 

M30/0161

OTHER

 

M30/0162

OTHER

 

M30/0163

OTHER

 

M30/0164

OTHER

 

M30/0165

OTHER

 

M30/0166

OTHER

 

M30/0167

OTHER

 

M30/0168

OTHER

 

M30/0169

OTHER

 

M30/0170

OTHER

 

M30/0171

OTHER

 

M30/0172

OTHER

 

Ml5/0724

OTHER

 

M15/0726

OTHER

 

M46/0115

OTHER

 

M46/0165

OTHER

 

MIN 4619

OTHER

 

MIN 4787

OTHER

 

MIN 5248

OTHER

 

ML 1552

OTHER

 

M27/0041

OTHER

 

M27/0072

OTHER

 

M27/0114

OTHER

 

E58/0286

OTHER

 

E59/0201

OTHER

 

E59/0278

OTHER

 

E59/0539

OTHER

 

E59/1104

OTHER

 

E59/1145

OTHER

 

E59/1148

OTHER

 

M59/0232

OTHER

 

M59/0233

OTHER

 

M59/0234

OTHER

 

M59/0261

OTHER

 

M59/0367

OTHER

 

M59/0410

OTHER

 

M59/0411

OTHER

 

M59/0443

OTHER

 

M59/0444

OTHER

 

M59/0445

OTHER

 

M59/0446

OTHER

 

M59/0447

OTHER

 

M59/0448

OTHER

 

M59/0449

OTHER

 

M59/0467

OTHER

 

M59/0468

OTHER

 

M59/0469

OTHER

 

M59/0501

OTHER

 

M59/0548

OTHER

 

M20/0419

OTHER

 

G59/0011

OTHER

 

G59/0012

OTHER

 

G59/0013

 

12

--------------------------------------------------------------------------------


 

Region

 

Tenement

OTHER

 

G59/0014

OTHER

 

G59/0015

OTHER

 

G59/0016

OTHER

 

G59/0017

OTHER

 

G59/0018

OTHER

 

L59/0012

OTHER

 

L59/0013

OTHER

 

L59/0014

OTHER

 

L59/0016

OTHER

 

L59/0021

OTHER

 

L59/0045

OTHER

 

L59/0046

OTHER

 

L59/0053

OTHER

 

M59/0011

OTHER

 

M59/0013

OTHER

 

M59/0014

OTHER

 

M59/0015

OTHER

 

M59/0016

OTHER

 

M59/0017

OTHER

 

M59/0166

OTHER

 

M59/0217

OTHER

 

M59/0304

OTHER

 

M59/0305

OTHER

 

M59/0308

OTHER

 

M59/0309

OTHER

 

M59/0328

OTHER

 

M59/0402

OTHER

 

M59/0403

OTHER

 

M59/0404

OTHER

 

EL 22156

OTHER

 

M24/0551

OTHER

 

M63/0247

OTHER

 

M63/0373

OTHER

 

M63/0374

OTHER

 

M63/0375

OTHER

 

M63/0376

OTHER

 

M63/0377

OTHER

 

P63/0752

OTHER

 

P63/0753

OTHER

 

P63/0754

OTHER

 

P63/0798

OTHER

 

P63/0799

OTHER

 

P63/0800

OTHER

 

P63/0801

OTHER

 

E63/0355

OTHER

 

M15/0651

OTHER

 

M15/0710

OTHER

 

M15/1110

OTHER

 

M15/1111

OTHER

 

M15/1148

OTHER

 

M15/1177

OTHER

 

M15/1178

OTHER

 

M15/1179

OTHER

 

M15/1390

OTHER

 

M63/0230

OTHER

 

M63/0255

OTHER

 

M63/0269

OTHER

 

M63/0279

OTHER

 

M63/0303

OTHER

 

M63/0364

OTHER

 

M63/0398

OTHER

 

M63/0399

OTHER

 

M63/0400

OTHER

 

M63/0401

OTHER

 

M63/0402

OTHER

 

M63/0403

 

13

--------------------------------------------------------------------------------


 

Region

 

Tenement

OTHER

 

M63/0404

OTHER

 

M63/0405

OTHER

 

P15/4044

OTHER

 

P15/4045

OTHER

 

P63/0683

OTHER

 

P63/0684

OTHER

 

P63/0685

OTHER

 

P63/0743

OTHER

 

P63/0744

OTHER

 

P63/0745

OTHER

 

P63/0746

OTHER

 

P63/0747

OTHER

 

P63/0868

OTHER

 

M21/0074

OTHER

 

EL 10405

OTHER

 

EL 9887

OTHER

 

EL 9888

OTHER

 

EL 9889

OTHER

 

ML 23216

OTHER

 

MLC 176

OTHER

 

MLC 177

OTHER

 

M20/0108

OTHER

 

M20/0239

OTHER

 

M20/0240

OTHER

 

M20/0241

OTHER

 

M20/0242

OTHER

 

M24/0380

OTHER

 

M24/0400

OTHER

 

M24/0429

OTHER

 

M47/0443

OTHER

 

EPM 9080

OTHER

 

EPM 9081

OTHER

 

EPM 9252

OTHER

 

EPM 9981

OTHER

 

M57/0010

SOUTHERN CROSS

 

M77/0977

SOUTHERN CROSS

 

M77/1055

SOUTHERN CROSS

 

M77/0198

SOUTHERN CROSS

 

E77/0516

SOUTHERN CROSS

 

E77/0965

SOUTHERN CROSS

 

E77/0988

SOUTHERN CROSS

 

E77/0990

SOUTHERN CROSS

 

E77/0991

SOUTHERN CROSS

 

E77/1069

SOUTHERN CROSS

 

P77/3300

SOUTHERN CROSS

 

P77/3350

SOUTHERN CROSS

 

P77/3351

SOUTHERN CROSS

 

M77/0639

SOUTHERN CROSS

 

M77/0640

SOUTHERN CROSS

 

M77/0660

SOUTHERN CROSS

 

M77/0697

SOUTHERN CROSS

 

M77/1054

SOUTHERN CROSS

 

E77/1200

SOUTHERN CROSS

 

G77/0015

SOUTHERN CROSS

 

G77/0025

SOUTHERN CROSS

 

G77/0032

SOUTHERN CROSS

 

G77/0033

SOUTHERN CROSS

 

G77/0034

SOUTHERN CROSS

 

G77/0036

SOUTHERN CROSS

 

G77/0079

SOUTHERN CROSS

 

G77/0080

SOUTHERN CROSS

 

G77/0081

SOUTHERN CROSS

 

L77/0047

SOUTHERN CROSS

 

L77/0052

SOUTHERN CROSS

 

L77/0053

SOUTHERN CROSS

 

L77/0054

 

14

--------------------------------------------------------------------------------


 

Region

 

Tenement

SOUTHERN CROSS

 

L77/0055

SOUTHERN CROSS

 

L77/0056

SOUTHERN CROSS

 

L77/0057

SOUTHERN CROSS

 

L77/0071

SOUTHERN CROSS

 

L77/0072

SOUTHERN CROSS

 

L77/0129

SOUTHERN CROSS

 

L77/0132

SOUTHERN CROSS

 

L77/0154

SOUTHERN CROSS

 

L77/0155

SOUTHERN CROSS

 

L77/0156

SOUTHERN CROSS

 

L77/0157

SOUTHERN CROSS

 

L77/0158

SOUTHERN CROSS

 

L77/0159

SOUTHERN CROSS

 

L77/0160

SOUTHERN CROSS

 

M77/0046

SOUTHERN CROSS

 

M77/0105

SOUTHERN CROSS

 

M77/0299

SOUTHERN CROSS

 

M77/0301

SOUTHERN CROSS

 

M77/0355

SOUTHERN CROSS

 

M77/0356

SOUTHERN CROSS

 

M77/0572

SOUTHERN CROSS

 

M77/1026

SOUTHERN CROSS

 

M77/0138

SOUTHERN CROSS

 

M77/0655

SOUTHERN CROSS

 

M77/0671

SOUTHERN CROSS

 

M77/0745

SOUTHERN CROSS

 

M77/0746

SOUTHERN CROSS

 

M77/0747

SOUTHERN CROSS

 

M77/0765

SOUTHERN CROSS

 

M77/0766

SOUTHERN CROSS

 

M77/1052

SOUTHERN CROSS

 

E77/0773

SOUTHERN CROSS

 

M77/0089

SOUTHERN CROSS

 

M77/0565

SOUTHERN CROSS

 

M77/0763

SOUTHERN CROSS

 

M77/1018

SOUTHERN CROSS

 

M77/0657

SOUTHERN CROSS

 

M77/0561

SOUTHERN CROSS

 

M77/0562

SOUTHERN CROSS

 

E77/0697

SOUTHERN CROSS

 

M77/1078

SOUTHERN CROSS

 

M77/0480

SOUTHERN CROSS

 

L77/0044

SOUTHERN CROSS

 

M77/0534

SOUTHERN CROSS

 

M77/0551

SOUTHERN CROSS

 

M77/0352

SOUTHERN CROSS

 

M77/0811

SOUTHERN CROSS

 

M77/0969

SOUTHERN CROSS

 

E77/0351

SOUTHERN CROSS

 

M77/0807

SOUTHERN CROSS

 

M77/0239

SOUTHERN CROSS

 

E77/1013

SOUTHERN CROSS

 

M77/0160

SOUTHERN CROSS

 

M77/0265

SOUTHERN CROSS

 

M77/0266

SOUTHERN CROSS

 

M77/0376

SOUTHERN CROSS

 

E77/0485

SOUTHERN CROSS

 

E77/0733

SOUTHERN CROSS

 

M77/1058

SOUTHERN CROSS

 

M77/1059

SOUTHERN CROSS

 

M77/1060

SOUTHERN CROSS

 

M77/1062

SOUTHERN CROSS

 

M77/1082

SOUTHERN CROSS

 

E74/0167

SOUTHERN CROSS

 

E77/0072

SOUTHERN CROSS

 

E77/0476

 

15

--------------------------------------------------------------------------------


 

Region

 

Tenement

SOUTHERN CROSS

 

E77/0477

SOUTHERN CROSS

 

E77/0478

SOUTHERN CROSS

 

E77/0494

SOUTHERN CROSS

 

G77/0037

SOUTHERN CROSS

 

G77/0038

SOUTHERN CROSS

 

G77/0045

SOUTHERN CROSS

 

G77/0047

SOUTHERN CROSS

 

G77/0048

SOUTHERN CROSS

 

G77/0049

SOUTHERN CROSS

 

G77/0050

SOUTHERN CROSS

 

G77/0068

SOUTHERN CROSS

 

G77/0070

SOUTHERN CROSS

 

G77/0071

SOUTHERN CROSS

 

G77/0072

SOUTHERN CROSS

 

G77/0073

SOUTHERN CROSS

 

L74/0011

SOUTHERN CROSS

 

L74/0012

SOUTHERN CROSS

 

L74/0025

SOUTHERN CROSS

 

L77/0059

SOUTHERN CROSS

 

L77/0085

SOUTHERN CROSS

 

L77/0096

SOUTHERN CROSS

 

L77/0104

SOUTHERN CROSS

 

L77/0107

SOUTHERN CROSS

 

L77/0141

SOUTHERN CROSS

 

L77/0170

SOUTHERN CROSS

 

L77/0174

SOUTHERN CROSS

 

L77/0175

SOUTHERN CROSS

 

L77/0176

SOUTHERN CROSS

 

L77/0182

SOUTHERN CROSS

 

M74/0111

SOUTHERN CROSS

 

M74/0112

SOUTHERN CROSS

 

M74/0113

SOUTHERN CROSS

 

M74/0166

SOUTHERN CROSS

 

M77/0324

SOUTHERN CROSS

 

M77/0545

SOUTHERN CROSS

 

M77/0691

SOUTHERN CROSS

 

M77/0692

SOUTHERN CROSS

 

M77/0693

SOUTHERN CROSS

 

M77/0694

SOUTHERN CROSS

 

M77/0761

SOUTHERN CROSS

 

M77/0812

SOUTHERN CROSS

 

M77/0878

SOUTHERN CROSS

 

M77/0879

SOUTHERN CROSS

 

M77/0880

SOUTHERN CROSS

 

M77/0881

SOUTHERN CROSS

 

M77/0882

SOUTHERN CROSS

 

M77/0883

SOUTHERN CROSS

 

M77/0884

SOUTHERN CROSS

 

M77/0890

SOUTHERN CROSS

 

M77/0891

SOUTHERN CROSS

 

M77/0892

SOUTHERN CROSS

 

M77/0896

SOUTHERN CROSS

 

M77/0949

SOUTHERN CROSS

 

M77/0950

SOUTHERN CROSS

 

M77/0951

SOUTHERN CROSS

 

M77/0952

SOUTHERN CROSS

 

M77/0966

SOUTHERN CROSS

 

M77/1069

SOUTHERN CROSS

 

M77/1091

SOUTHERN CROSS

 

P77/2803

SOUTHERN CROSS

 

P77/2804

SOUTHERN CROSS

 

E77/0805

SOUTHERN CROSS

 

L77/0117

SOUTHERN CROSS

 

M77/0066

SOUTHERN CROSS

 

M77/0109

SOUTHERN CROSS

 

M77/0593

 

16

--------------------------------------------------------------------------------


 

Region

 

Tenement

SOUTHERN CROSS

 

M77/1002

SOUTHERN CROSS

 

M77/0770

SOUTHERN CROSS

 

M77/0408

SOUTHERN CROSS

 

M77/0564

SOUTHERN CROSS

 

M77/0797

SOUTHERN CROSS

 

M77/0798

SOUTHERN CROSS

 

M77/0801

SOUTHERN CROSS

 

M77/0868

SOUTHERN CROSS

 

P77/2917

SOUTHERN CROSS

 

P77/2918

SOUTHERN CROSS

 

P77/2919

SOUTHERN CROSS

 

M77/0090

SOUTHERN CROSS

 

M77/0777

SOUTHERN CROSS

 

M77/0805

SOUTHERN CROSS

 

M77/0835

SOUTHERN CROSS

 

M77/0836

SOUTHERN CROSS

 

M77/0112

SOUTHERN CROSS

 

M77/0598

SOUTHERN CROSS

 

E77/0543

SOUTHERN CROSS

 

M77/1073

SOUTHERN CROSS

 

M77/1074

SOUTHERN CROSS

 

M77/1075

SOUTHERN CROSS

 

M77/0217

SOUTHERN CROSS

 

M77/0221

SOUTHERN CROSS

 

M77/0225

SOUTHERN CROSS

 

M77/0250

SOUTHERN CROSS

 

M77/0251

SOUTHERN CROSS

 

M77/0733

SOUTHERN CROSS

 

M77/0734

SOUTHERN CROSS

 

M77/1009

SOUTHERN CROSS

 

M77/1063

SOUTHERN CROSS

 

P77/3211

SOUTHERN CROSS

 

M77/0423

SOUTHERN CROSS

 

M77/0817

SOUTHERN CROSS

 

P77/3000

SOUTHERN CROSS

 

G77/0001

SOUTHERN CROSS

 

G77/0002

SOUTHERN CROSS

 

G77/0003

SOUTHERN CROSS

 

L77/0007

SOUTHERN CROSS

 

L77/0019

SOUTHERN CROSS

 

L77/0020

SOUTHERN CROSS

 

L77/0021

SOUTHERN CROSS

 

L77/0023

SOUTHERN CROSS

 

L77/0027

SOUTHERN CROSS

 

L77/0031

SOUTHERN CROSS

 

L77/0041

SOUTHERN CROSS

 

L77/0042

SOUTHERN CROSS

 

L77/0049

SOUTHERN CROSS

 

L77/0051

SOUTHERN CROSS

 

L77/0064

SOUTHERN CROSS

 

L77/0065

SOUTHERN CROSS

 

L77/0066

SOUTHERN CROSS

 

L77/0069

SOUTHERN CROSS

 

L77/0087

SOUTHERN CROSS

 

L77/0089

SOUTHERN CROSS

 

L77/0115

SOUTHERN CROSS

 

L77/0137

SOUTHERN CROSS

 

L77/0140

SOUTHERN CROSS

 

M77/0007

SOUTHERN CROSS

 

M77/0008

SOUTHERN CROSS

 

M77/0010

SOUTHERN CROSS

 

M77/0026

SOUTHERN CROSS

 

M77/0113

SOUTHERN CROSS

 

M77/0114

SOUTHERN CROSS

 

M77/0638

SOUTHERN CROSS

 

M77/1036

 

17

--------------------------------------------------------------------------------


 

Region

 

Tenement

SOUTHERN CROSS

 

M77/0555

SOUTHERN CROSS

 

M77/0668

SOUTHERN CROSS

 

M77/0554

SOUTHERN CROSS

 

M77/0796

SOUTHERN CROSS

 

M77/0803

SOUTHERN CROSS

 

M77/1083

SOUTHERN CROSS

 

M77/1084

SOUTHERN CROSS

 

M77/0821

SOUTHERN CROSS

 

P77/2968

SOUTHERN CROSS

 

P77/2969

SOUTHERN CROSS

 

M77/0768

SOUTHERN CROSS

 

M77/0717

SOUTHERN CROSS

 

P77/2664

SOUTHERN CROSS

 

M77/0764

SOUTHERN CROSS

 

M77/0957

SOUTHERN CROSS

 

M77/0958

SOUTHERN CROSS

 

M77/0964

SOUTHERN CROSS

 

M77/0965

SOUTHERN CROSS

 

M77/0477

SOUTHERN CROSS

 

M77/0478

SOUTHERN CROSS

 

M77/0522

SOUTHERN CROSS

 

M77/0523

SOUTHERN CROSS

 

E74/0285

SOUTHERN CROSS

 

E77/0998

SOUTHERN CROSS

 

E77/0999

SOUTHERN CROSS

 

E77/1002

SOUTHERN CROSS

 

E77/1003

SOUTHERN CROSS

 

E77/1008

SOUTHERN CROSS

 

E77/1009

SOUTHERN CROSS

 

E77/1014

SOUTHERN CROSS

 

E77/1050

SOUTHERN CROSS

 

E77/1060

SOUTHERN CROSS

 

E77/1061

SOUTHERN CROSS

 

E77/1086

SOUTHERN CROSS

 

E77/1136

SOUTHERN CROSS

 

E77/1137

SOUTHERN CROSS

 

E77/1138

SOUTHERN CROSS

 

E77/1139

SOUTHERN CROSS

 

P77/3357

SOUTHERN CROSS

 

G77/0005

SOUTHERN CROSS

 

G77/0006

SOUTHERN CROSS

 

G77/0007

SOUTHERN CROSS

 

G77/0008

SOUTHERN CROSS

 

G77/0009

SOUTHERN CROSS

 

G77/0010

SOUTHERN CROSS

 

G77/0011

SOUTHERN CROSS

 

G77/0012

SOUTHERN CROSS

 

G77/0013

SOUTHERN CROSS

 

L77/0006

SOUTHERN CROSS

 

L77/0045

SOUTHERN CROSS

 

L77/0112

SOUTHERN CROSS

 

L77/0162

SOUTHERN CROSS

 

M77/0031

SOUTHERN CROSS

 

M77/0510

SOUTHERN CROSS

 

M77/0775

SOUTHERN CROSS

 

M77/0788

SOUTHERN CROSS

 

M77/0193

SOUTHERN CROSS

 

M77/0197

SOUTHERN CROSS

 

M77/0224

SOUTHERN CROSS

 

M77/0347

SOUTHERN CROSS

 

M77/0631

SOUTHERN CROSS

 

M77/1017

SOUTHERN CROSS

 

E77/0486

SOUTHERN CROSS

 

M77/0906

SOUTHERN CROSS

 

M77/0907

SOUTHERN CROSS

 

M77/0953

 

18

--------------------------------------------------------------------------------

 

 

Region

 

Tenement

SOUTHERN CROSS

 

M77/0954

SOUTHERN CROSS

 

M77/0741

SOUTHERN CROSS

 

M77/0742

SOUTHERN CROSS

 

M77/0786

SOUTHERN CROSS

 

M77/0787

SOUTHERN CROSS

 

M77/0984

SOUTHERN CROSS

 

P77/2737

SOUTHERN CROSS

 

P77/2738

SOUTHERN CROSS

 

P77/2739

SOUTHERN CROSS

 

P77/2740

SOUTHERN CROSS

 

P77/2741

SOUTHERN CROSS

 

P77/2751

SOUTHERN CROSS

 

P77/2752

SOUTHERN CROSS

 

P77/2753

SOUTHERN CROSS

 

P77/2875

SOUTHERN CROSS

 

P77/2876

SOUTHERN CROSS

 

P77/2877

SOUTHERN CROSS

 

P77/2908

SOUTHERN CROSS

 

P77/2909

SOUTHERN CROSS

 

E77/1090

SOUTHERN CROSS

 

E77/1101

SOUTHERN CROSS

 

M77/0736

SOUTHERN CROSS

 

M77/0762

SOUTHERN CROSS

 

M77/0820

SOUTHERN CROSS

 

M77/1022

SOUTHERN CROSS

 

M77/1027

SOUTHERN CROSS

 

M77/1028

SOUTHERN CROSS

 

P77/2762

SOUTHERN CROSS

 

P77/2977

SOUTHERN CROSS

 

P77/3234

SOUTHERN CROSS

 

P77/3252

SOUTHERN CROSS

 

P77/3253

SOUTHERN CROSS

 

P77/3358

SOUTHERN CROSS

 

E77/0435

SOUTHERN CROSS

 

M77/0679

SOUTHERN CROSS

 

M77/0795

SOUTHERN CROSS

 

L77/0033

SOUTHERN CROSS

 

E77/0714

SOUTHERN CROSS

 

G77/0042

SOUTHERN CROSS

 

L77/0088

SOUTHERN CROSS

 

M77/0175

SOUTHERN CROSS

 

M77/0402

SOUTHERN CROSS

 

M77/0497

SOUTHERN CROSS

 

M77/0552

SOUTHERN CROSS

 

M77/1016

SOUTHERN CROSS

 

M77/1031

SOUTHERN CROSS

 

M77/1032

SOUTHERN CROSS

 

E77/0568

SOUTHERN CROSS

 

L77/0081

SOUTHERN CROSS

 

M77/0633

SOUTHERN CROSS

 

M77/0715

SOUTHERN CROSS

 

M77/0831

SOUTHERN CROSS

 

M77/0832

SOUTHERN CROSS

 

M77/0922

SOUTHERN CROSS

 

M77/0923

SOUTHERN CROSS

 

P77/2657

SOUTHERN CROSS

 

P77/3016

SOUTHERN CROSS

 

P77/3017

SOUTHERN CROSS

 

P77/3065

SOUTHERN CROSS

 

P77/3093

SOUTHERN CROSS

 

M77/0790

SOUTHERN CROSS

 

M77/0791

SOUTHERN CROSS

 

M77/0792

SOUTHERN CROSS

 

M77/0793

SOUTHERN CROSS

 

M77/0794

SOUTHERN CROSS

 

M77/1056

 

19

--------------------------------------------------------------------------------


 

Region

 

Tenement

SOUTHERN CROSS

 

M77/0613

SOUTHERN CROSS

 

M77/0721

SOUTHERN CROSS

 

M77/0722

SOUTHERN CROSS

 

M77/0975

SOUTHERN CROSS

 

M77/0976

SOUTHERN CROSS

 

P77/3048

SOUTHERN CROSS

 

M77/0538

SOUTHERN CROSS

 

M77/0834

SOUTHERN CROSS

 

M77/0945

SOUTHERN CROSS

 

E77/0462

SOUTHERN CROSS

 

M77/0255

SOUTHERN CROSS

 

M77/0442

SOUTHERN CROSS

 

M77/0481

SOUTHERN CROSS

 

M77/0535

SOUTHERN CROSS

 

M77/0782

SOUTHERN CROSS

 

M77/0815

SOUTHERN CROSS

 

M77/1049

SOUTHERN CROSS

 

P77/2953

SOUTHERN CROSS

 

P77/2954

SOUTHERN CROSS

 

L77/0167

SOUTHERN CROSS

 

L77/0168

SOUTHERN CROSS

 

L77/0173

SOUTHERN CROSS

 

M77/0702

SOUTHERN CROSS

 

M77/0052

SOUTHERN CROSS

 

M77/0893

SOUTHERN CROSS

 

L77/0105

SOUTHERN CROSS

 

L77/0106

SOUTHERN CROSS

 

L77/0125

SOUTHERN CROSS

 

L77/0126

SOUTHERN CROSS

 

L77/0127

SOUTHERN CROSS

 

L77/0128

SOUTHERN CROSS

 

M77/0525

SOUTHERN CROSS

 

M77/0771

SOUTHERN CROSS

 

M77/1051

SOUTHERN CROSS

 

M77/0904

SOUTHERN CROSS

 

M77/0905

SOUTHERN CROSS

 

M77/0778

SOUTHERN CROSS

 

P77/2863

SOUTHERN CROSS

 

L77/0113

SOUTHERN CROSS

 

L77/0114

SOUTHERN CROSS

 

M77/0086

SOUTHERN CROSS

 

M77/0133

SOUTHERN CROSS

 

M77/0159

SOUTHERN CROSS

 

M77/0186

SOUTHERN CROSS

 

M77/0380

SOUTHERN CROSS

 

M77/0424

SOUTHERN CROSS

 

M77/0956

SOUTHERN CROSS

 

M77/0072

SOUTHERN CROSS

 

E77/0509

SOUTHERN CROSS

 

M77/0913

SOUTHERN CROSS

 

M77/0914

SOUTHERN CROSS

 

M77/0567

SOUTHERN CROSS

 

M77/0137

SOUTHERN CROSS

 

M77/0432

SOUTHERN CROSS

 

M77/0498

SOUTHERN CROSS

 

M77/0602

SOUTHERN CROSS

 

M77/0818

SOUTHERN CROSS

 

M77/0819

SOUTHERN CROSS

 

P77/2970

SOUTHERN CROSS

 

P77/2971

SOUTHERN CROSS

 

G77/0074

SOUTHERN CROSS

 

G77/0075

SOUTHERN CROSS

 

L77/0091

SOUTHERN CROSS

 

L77/0116

SOUTHERN CROSS

 

L77/0145

SOUTHERN CROSS

 

M77/0431

 

20

--------------------------------------------------------------------------------


 

Region

 

Tenement

SOUTHERN CROSS

 

M77/0597

 

21

--------------------------------------------------------------------------------


 

 

SUPPLEMENTAL

 

DEED – ROYALTY

 

DEED

 

 

 

 

 

 

 

St Barbara Mines Limited

 

 

 

 

 

and

 

 

 

 

 

Resource Capital Fund III L.P.

 

 

 

 

[g163043ks11i001.jpg]

1/103 Colin Street West perth 6005
Tel: 08 9327 0800 Fax: 08 9327 0888
Ref: mgh/1959

 

--------------------------------------------------------------------------------


 

SUPPLEMENTAL DEED

 

made on 20 May 2005 between:

 

1.    St Barbara Mines Limited ABN 36 009 165 066

of Level 2

16 Ord Street

West Perth WA 6005

(Producer)

 

2.    Resource Capital Fund III L.P.

of Suite 200

 

1400 Sixteenth Street
Denver, Colorado
United States of America

(RCF III)

ABN 66 012 878 629
WESTERN AUSTRALIA STAMP DUTY
DEE 24/05/05 10:44 002397759-001
FEE $ **************0
SD  $ *****20.00 PEN $*******.00

 

Introduction

 

A        The parties wish to supplement and amend the Royalty Deed on the terms
set out in this deed.

 

1          Definitions and interpretation

 

1.1      Definitions

 

In this deed, unless the contrary intention appears:

 

(a)       Royalty Deed means the royalty deed dated 29 March 2005 between the
Producer and RCF III;

 

(b)      Borrower Charge means the deed of charge dated 29 March 2005 by the
Producer in favour of RCFIII; and

 

(c)       words and expressions appearing in this deed which are defined in the
Royalty Deed have the same meaning in this deed as in the Royalty Deed.

 

1.2      Interpretation

 

In this deed, the principles of construction in clause 1.2 of the Royalty Deed
are repeated and apply to this deed as if set out in full.

 

1.3      Supplemental Deed

 

This deed is supplemental to the Royalty Deed.

 

2          Amendment to Royalty Deed

 

The Parties covenant and agree that the Royalty Deed is amended as follows:

 

(a)       by insertion of a new clause 3.4 as follows:

 

2

--------------------------------------------------------------------------------


 

“3.4     Bounty Nickel JV and Outokumpu JV Tenements

 

In relation to the tenements listed in Part C of the schedule, RCFIII
acknowledges that the Royalty is only payable to the extent of the Producer’s
interest in those tenements”; and

 

(b)       by insertion of the following tenements in the list of tenements
contained in Part A of the schedule to the Royalty Deed at the end of that list:

 

Tenement Name

 

Tenement
Number

 

Interest Subject to
Royalty

Mining Lease

 

51/572

 

100/100ths

Mining Lease

 

51/27

 

96/96ths

Mining Lease

 

51/566

 

100/100ths

Mining Lease

 

51/656

 

100/100ths

Mining Lease

 

51/657

 

100/100ths

Mining Lease

 

51/658

 

100/100ths

Mining Lease

 

51/320

 

100/100ths

Mining Lease

 

51/819

 

100/100ths

Mining Lease

 

51/321

 

100/100ths

Mining Lease

 

51/675

 

100/100ths

Mining Lease

 

51/746

 

100/100ths

Mining Lease

 

51/374

 

100/100ths

Mining Lease

 

51/484

 

100/100ths

Mining Lease

 

51/483

 

100/100ths

Mining Lease

 

51/72

 

96/96ths

Exploration Licence

 

51/259

 

100/100ths

Mining Lease

 

20/420

 

100/100ths

Mining Lease

 

20/421

 

100/100ths

 

(c)       by deletion of the tenements listed in Part B of the schedule to the
Royalty Deed (“SGW Tenements”) and replacing that list with the list contained
in schedule 1 to this deed; and

 

(d)       by insertion of the list of tenement contained in schedule 2 of this
deed as a new Part C to the schedule to the Royalty Deed.

 

3          General

 

3.1      Ratification

 

The Producer and RCF III ratify and confirm the Royalty Deed (as amended and
supplemented by this deed) and each of the other Transaction Documents.

 

3.2      Acknowledgments and Covenants

 

(a)       The Producer acknowledges and agrees with RCF III that:

 

(1)       RCF III has entered into this deed at its request and for its benefit;

 

3

--------------------------------------------------------------------------------


 

(2)       this deed will not abrogate, prejudice, discharge, limit or affect in
any way the Producer’s duties, obligations and liabilities under the Royalty
Deed (as amended and supplemented by this deed) or any of the other Transaction
Documents; and

 

(3)       this deed is a Transaction Document.

 

(b)      The Producer reaffirms and repeats all the representations and
warranties set out in clause 8.9 of the Royalty Deed (as amended and
supplemented by this deed) and the representations and warranties in each other
Transaction Document.

 

(c)       The Producer acknowledges and agrees with RCF III that the obligations
of the Producer under the Transaction Documents are and continue to be secured
by the Borrower Charge and the Mining Mortgage (as defined in the Borrower
Charge) and without limitation, all moneys owing by the Producer under the
Royalty Deed (as amended and supplemented by this deed) and each of the other
Transaction Documents comprise part of the Secured Money (as defined in the
Borrower Charge).

 

3.3      Governing Law

 

This deed is governed by and construed in accordance with the laws of the
Western Australia and the applicable laws of the Commonwealth of Australia in
force from time to time.

 

3.4      Counterparts

 

This deed may be executed in any number of counterparts and different parties
hereto on separate counterparts, each complete set of which, when so executed by
all parties, shall be original but all such counterparts shall together
constitute but one and the same instrument.

 

3.5      Attorneys

 

Each of the attorneys executing this deed respectively acknowledges that he has
at the time of executing this deed no notice of the revocation of the power of
attorney under the authority of which he executes this deed.

 

3.6      Costs and Stamp Duty

 

The Producer must pay all:

 

(a)       costs and disbursements incurred in connection with the negotiation,
preparation, execution and completion of this deed and all counterparts of this
deed; and

 

(b)      all stamp duty payable on or in respect of this deed.

 

4

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

“PART B

 

SGW Tenements

 

Project

 

Tenement

SOUTHERN CROSS

 

M77/0352

SOUTHERN CROSS

 

M77/0811

SOUTHERN CROSS

 

M77/0969

SOUTHERN CROSS

 

E77/0805

SOUTHERN CROSS

 

L77/0117

SOUTHERN CROSS

 

M77/0066

SOUTHERN CROSS

 

M77/0109

SOUTHERN CROSS

 

M77/0593

SOUTHERN CROSS

 

M77/1002

SOUTHERN CROSS

 

G77/0001

SOUTHERN CROSS

 

G77/0002

SOUTHERN CROSS

 

G77/0003

SOUTHERN CROSS

 

L77/0007

SOUTHERN CROSS

 

L77/0019

SOUTHERN CROSS

 

L77/0020

SOUTHERN CROSS

 

L77/0021

SOUTHERN CROSS

 

L77/0023

SOUTHERN CROSS

 

L77/0027

SOUTHERN CROSS

 

L77/0031

SOUTHERN CROSS

 

L77/0041

SOUTHERN CROSS

 

L77/0042

SOUTHERN CROSS

 

L77/0049

SOUTHERN CROSS

 

L77/0051

SOUTHERN CROSS

 

L77/0064

SOUTHERN CROSS

 

L77/0065

SOUTHERN CROSS

 

L77/0066

SOUTHERN CROSS

 

L77/0069

SOUTHERN CROSS

 

L77/0087

SOUTHERN CROSS

 

L77/0089

SOUTHERN CROSS

 

L77/0115

SOUTHERN CROSS

 

L77/0137

SOUTHERN CROSS

 

L77/0140

SOUTHERN CROSS

 

M77/0007

SOUTHERN CROSS

 

M77/0008

SOUTHERN CROSS

 

M77/0010

SOUTHERN CROSS

 

M77/0026

SOUTHERN CROSS

 

M77/0113

SOUTHERN CROSS

 

M77/0114

SOUTHERN CROSS

 

M77/0638

SOUTHERN CROSS

 

M77/1036

SOUTHERN CROSS

 

M77/0137

SOUTHERN CROSS

 

M77/0432

SOUTHERN CROSS

 

M77/0498

SOUTHERN CROSS

 

M77/0602

SOUTHERN CROSS

 

M77/0818

SOUTHERN CROSS

 

M77/0819

SOUTHERN CROSS

 

P77/2970

SOUTHERN CROSS

 

P77/2971

SOUTHERN CROSS

 

G77/0074

SOUTHERN CROSS

 

G77/0075

SOUTHERN CROSS

 

L77/0091

SOUTHERN CROSS

 

L77/0116

SOUTHERN CROSS

 

L77/0145

SOUTHERN CROSS

 

M77/0431

SOUTHERN CROSS

 

M77/0597

SOUTHERN CROSS

 

M77/0977

SOUTHERN CROSS

 

M77/1055

SOUTHERN CROSS

 

M77/0198

SOUTHERN CROSS

 

E77/0516

SOUTHERN CROSS

 

E77/0965

SOUTHERN CROSS

 

E77/0988

SOUTHERN CROSS

 

E77/0990

SOUTHERN CROSS

 

E77/0991

SOUTHERN CROSS

 

E77/1069

SOUTHERN CROSS

 

P77/3300

SOUTHERN CROSS

 

P77/3350

SOUTHERN CROSS

 

P77/3351

SOUTHERN CROSS

 

M77/0639

SOUTHERN CROSS

 

M77/0640

SOUTHERN CROSS

 

M77/0660

SOUTHERN CROSS

 

M77/0697

SOUTHERN CROSS

 

M77/1054

SOUTHERN CROSS

 

E74/0121

SOUTHERN CROSS

 

E77/0085

SOUTHERN CROSS

 

E77/0272

SOUTHERN CROSS

 

E77/0372

SOUTHERN CROSS

 

E77/0413

SOUTHERN CROSS

 

E77/0479

SOUTHERN CROSS

 

E77/0546

SOUTHERN CROSS

 

E77/0635

SOUTHERN CROSS

 

E77/0636

SOUTHERN CROSS

 

E77/0806

SOUTHERN CROSS

 

M74/0098

SOUTHERN CROSS

 

M74/0100

 

5

--------------------------------------------------------------------------------


 

Project

 

Tenement

SOUTHERN CROSS

 

M74/0101

SOUTHERN CROSS

 

M74/0109

SOUTHERN CROSS

 

M77/0326

SOUTHERN CROSS

 

M77/0467

SOUTHERN CROSS

 

M77/0468

SOUTHERN CROSS

 

M77/0493

SOUTHERN CROSS

 

M77/0544

SOUTHERN CROSS

 

M77/0696

SOUTHERN CROSS

 

M77/0698

SOUTHERN CROSS

 

M77/0699

SOUTHERN CROSS

 

M77/0700

SOUTHERN CROSS

 

M77/0701

SOUTHERN CROSS

 

M77/0703

SOUTHERN CROSS

 

M77/0704

SOUTHERN CROSS

 

M77/0705

SOUTHERN CROSS

 

M77/0719

SOUTHERN CROSS

 

M77/0720

SOUTHERN CROSS

 

M77/0874

SOUTHERN CROSS

 

M77/0885

SOUTHERN CROSS

 

M77/0895

SOUTHERN CROSS

 

M77/0925

SOUTHERN CROSS

 

M77/0986

SOUTHERN CROSS

 

M77/1019

SOUTHERN CROSS

 

M77/1020

SOUTHERN CROSS

 

M77/1021

SOUTHERN CROSS

 

M77/1041

SOUTHERN CROSS

 

M77/1061

SOUTHERN CROSS

 

M77/1076

SOUTHERN CROSS

 

M77/1086

SOUTHERN CROSS

 

P77/2610

SOUTHERN CROSS

 

P77/2640

SOUTHERN CROSS

 

P77/2653

SOUTHERN CROSS

 

P77/2654

SOUTHERN CROSS

 

P77/2667

SOUTHERN CROSS

 

P77/2678

SOUTHERN CROSS

 

P77/3007

SOUTHERN CROSS

 

P77/3008

SOUTHERN CROSS

 

E77/1200

SOUTHERN CROSS

 

G77/0015

SOUTHERN CROSS

 

G77/0025

SOUTHERN CROSS

 

G77/0032

SOUTHERN CROSS

 

G77/0033

SOUTHERN CROSS

 

G77/0034

SOUTHERN CROSS

 

G77/0036

SOUTHERN CROSS

 

G77/0079

SOUTHERN CROSS

 

G77/0080

SOUTHERN CROSS

 

G77/0081

SOUTHERN CROSS

 

L77/0047

SOUTHERN CROSS

 

L77/0052

SOUTHERN CROSS

 

L77/0053

SOUTHERN CROSS

 

L77/0054

SOUTHERN CROSS

 

L77/0055

SOUTHERN CROSS

 

L77/0056

SOUTHERN CROSS

 

L77/0057

SOUTHERN CROSS

 

L77/0071

SOUTHERN CROSS

 

L77/0072

SOUTHERN CROSS

 

L77/0129

SOUTHERN CROSS

 

L77/0132

SOUTHERN CROSS

 

L77/0154

SOUTHERN CROSS

 

L77/0155

SOUTHERN CROSS

 

L77/0156

SOUTHERN CROSS

 

L77/0157

SOUTHERN CROSS

 

L77/0158

SOUTHERN CROSS

 

L77/0159

SOUTHERN CROSS

 

L77/0160

SOUTHERN CROSS

 

M77/0046

SOUTHERN CROSS

 

M77/0105

SOUTHERN CROSS

 

M77/0299

SOUTHERN CROSS

 

M77/0301

SOUTHERN CROSS

 

M77/0355

SOUTHERN CROSS

 

M77/0356

SOUTHERN CROSS

 

M77/0572

SOUTHERN CROSS

 

M77/1026

SOUTHERN CROSS

 

M77/0138

SOUTHERN CROSS

 

M77/0655

SOUTHERN CROSS

 

M77/0671

SOUTHERN CROSS

 

M77/0745

SOUTHERN CROSS

 

M77/0746

SOUTHERN CROSS

 

M77/0747

SOUTHERN CROSS

 

M77/0765

SOUTHERN CROSS

 

M77/0766

SOUTHERN CROSS

 

M77/1052

SOUTHERN CROSS

 

E77/0773

SOUTHERN CROSS

 

M77/0089

SOUTHERN CROSS

 

M77/0565

SOUTHERN CROSS

 

M77/0763

SOUTHERN CROSS

 

M77/1018

SOUTHERN CROSS

 

M77/0657

SOUTHERN CROSS

 

M77/0561

SOUTHERN CROSS

 

M77/0562

SOUTHERN CROSS

 

E77/0697

SOUTHERN CROSS

 

M77/1078

SOUTHERN CROSS

 

M77/0480

SOUTHERN CROSS

 

L77/0044

SOUTHERN CROSS

 

M77/0534

SOUTHERN CROSS

 

M77/0551

SOUTHERN CROSS

 

E77/0351

SOUTHERN CROSS

 

M77/0807

SOUTHERN CROSS

 

M77/0239

SOUTHERN CROSS

 

E77/1013

SOUTHERN CROSS

 

M77/0160

SOUTHERN CROSS

 

M77/0265

SOUTHERN CROSS

 

M77/0266

SOUTHERN CROSS

 

M77/0376

SOUTHERN CROSS

 

E77/0485

SOUTHERN CROSS

 

E77/0733

SOUTHERN CROSS

 

M77/1058

SOUTHERN CROSS

 

M77/1059

 

6

--------------------------------------------------------------------------------


 

Project

 

Tenement

SOUTHERN CROSS

 

M77/1060

SOUTHERN CROSS

 

M77/1062

SOUTHERN CROSS

 

M77/1082

SOUTHERN CROSS

 

E74/0167

SOUTHERN CROSS

 

E77/0072

SOUTHERN CROSS

 

E77/0476

SOUTHERN CROSS

 

E77/0477

SOUTHERN CROSS

 

E77/0478

SOUTHERN CROSS

 

E77/0494

SOUTHERN CROSS

 

G77/0037

SOUTHERN CROSS

 

G77/0038

SOUTHERN CROSS

 

G77/0045

SOUTHERN CROSS

 

G77/0047

SOUTHERN CROSS

 

G77/0048

SOUTHERN CROSS

 

G77/0049

SOUTHERN CROSS

 

G77/0050

SOUTHERN CROSS

 

G77/0068

SOUTHERN CROSS

 

G77/0070

SOUTHERN CROSS

 

G77/0071

SOUTHERN CROSS

 

G77/0072

SOUTHERN CROSS

 

G77/0073

SOUTHERN CROSS

 

L74/0011

SOUTHERN CROSS

 

L74/0012

SOUTHERN CROSS

 

L74/0025

SOUTHERN CROSS

 

L77/0059

SOUTHERN CROSS

 

L77/0085

SOUTHERN CROSS

 

L77/0096

SOUTHERN CROSS

 

L77/0104

SOUTHERN CROSS

 

L77/0107

SOUTHERN CROSS

 

L77/0141

SOUTHERN CROSS

 

177/0170

SOUTHERN CROSS

 

L77/0174

SOUTHERN CROSS

 

L77/0175

SOUTHERN CROSS

 

L77/0176

SOUTHERN CROSS

 

L77/0182

SOUTHERN CROSS

 

M74/0111

SOUTHERN CROSS

 

M74/0112

SOUTHERN CROSS

 

M74/0113

SOUTHERN CROSS

 

M74/0166

SOUTHERN CROSS

 

M77/0324

SOUTHERN CROSS

 

M77/0545

SOUTHERN CROSS

 

M77/0669

SOUTHERN CROSS

 

M77/0680

SOUTHERN CROSS

 

M77/0691

SOUTHERN CROSS

 

M77/0692

SOUTHERN CROSS

 

M77/0693

SOUTHERN CROSS

 

M77/0694

SOUTHERN CROSS

 

M77/0761

SOUTHERN CROSS

 

M77/0812

SOUTHERN CROSS

 

M77/0878

SOUTHERN CROSS

 

M77/0879

SOUTHERN CROSS

 

M77/0880

SOUTHERN CROSS

 

M77/0881

SOUTHERN CROSS

 

M77/0882

SOUTHERN CROSS

 

M77/0883

SOUTHERN CROSS

 

M77/0884

SOUTHERN CROSS

 

M77/0890

SOUTHERN CROSS

 

M77/0891

SOUTHERN CROSS

 

M77/0892

SOUTHERN CROSS

 

M77/0896

SOUTHERN CROSS

 

M77/0949

SOUTHERN CROSS

 

M77/0950

SOUTHERN CROSS

 

M77/0951

SOUTHERN CROSS

 

M77/0952

SOUTHERN CROSS

 

M77/0966

SOUTHERN CROSS

 

M77/1069

SOUTHERN CROSS

 

P77/2615

SOUTHERN CROSS

 

P77/2616

SOUTHERN CROSS

 

P77/2803

SOUTHERN CROSS

 

P77/2804

SOUTHERN CROSS

 

M77/0770

SOUTHERN CROSS

 

M77/0408

SOUTHERN CROSS

 

M77/0564

SOUTHERN CROSS

 

M77/0797

SOUTHERN CROSS

 

M77/0798

SOUTHERN CROSS

 

M77/0801

SOUTHERN CROSS

 

M77/0868

SOUTHERN CROSS

 

P77/2917

SOUTHERN CROSS

 

P77/2918

SOUTHERN CROSS

 

P77/2919

SOUTHERN CROSS

 

M77/0090

SOUTHERN CROSS

 

M77/0777

SOUTHERN CROSS

 

M77/0805

SOUTHERN CROSS

 

M77/0835

SOUTHERN CROSS

 

M77/0836

SOUTHERN CROSS

 

M77/0112

SOUTHERN CROSS

 

M77/0598

SOUTHERN CROSS

 

E77/0543

SOUTHERN CROSS

 

M77/1073

SOUTHERN CROSS

 

M77/1074

SOUTHERN CROSS

 

M77/1075

SOUTHERN CROSS

 

M77/0217

SOUTHERN CROSS

 

M77/0221

SOUTHERN CROSS

 

M77/0225

SOUTHERN CROSS

 

M77/0250

SOUTHERN CROSS

 

M77/0251

SOUTHERN CROSS

 

M77/0733

SOUTHERN CROSS

 

M77/0734

SOUTHERN CROSS

 

M77/1009

SOUTHERN CROSS

 

M77/1063

SOUTHERN CROSS

 

P77/3211

SOUTHERN CROSS

 

M77/0423

SOUTHERN CROSS

 

M77/0817

SOUTHERN CROSS

 

P77/3000

SOUTHERN CROSS

 

M77/0555

SOUTHERN CROSS

 

M77/0668

SOUTHERN CROSS

 

M77/0554

SOUTHERN CROSS

 

M77/0796

 

7

--------------------------------------------------------------------------------

 

Project

 

Tenement

SOUTHERN CROSS

 

M77/0803

SOUTHERN CROSS

 

M77/1083

SOUTHERN CROSS

 

M77/1084

SOUTHERN CROSS

 

M77/0821

SOUTHERN CROSS

 

P77/2968

SOUTHERN CROSS

 

P77/2969

SOUTHERN CROSS

 

M77/0768

SOUTHERN CROSS

 

M77/0717

SOUTHERN CROSS

 

P77/2664

SOUTHERN CROSS

 

M77/0764

SOUTHERN CROSS

 

M77/0957

SOUTHERN CROSS

 

M77/0958

SOUTHERN CROSS

 

M77/0964

SOUTHERN CROSS

 

M77/0965

SOUTHERN CROSS

 

M77/0477

SOUTHERN CROSS

 

M77/0478

SOUTHERN CROSS

 

M77/0522

SOUTHERN CROSS

 

M77/0523

SOUTHERN CROSS

 

E74/0285

SOUTHERN CROSS

 

E77/0998

SOUTHERN CROSS

 

E77/0999

SOUTHERN CROSS

 

E77/1002

SOUTHERN CROSS

 

E77/1003

SOUTHERN CROSS

 

E77/1008

SOUTHERN CROSS

 

E77/1009

SOUTHERN CROSS

 

E77/1014

SOUTHERN CROSS

 

E77/1050

SOUTHERN CROSS

 

E77/1060

SOUTHERN CROSS

 

E77/1061

SOUTHERN CROSS

 

E77/1086

SOUTHERN CROSS

 

E77/1136

SOUTHERN CROSS

 

E77/1137

SOUTHERN CROSS

 

E77/1138

SOUTHERN CROSS

 

E77/1139

SOUTHERN CROSS

 

P77/3357

SOUTHERN CROSS

 

G77/0005

SOUTHERN CROSS

 

G77/0006

SOUTHERN CROSS

 

G77/0007

SOUTHERN CROSS

 

G77/0008

SOUTHERN CROSS

 

G77/0009

SOUTHERN CROSS

 

G77/0010

SOUTHERN CROSS

 

G77/0011

SOUTHERN CROSS

 

G77/0012

SOUTHERN CROSS

 

G77/0013

SOUTHERN CROSS

 

L77/0006

SOUTHERN CROSS

 

L77/0045

SOUTHERN CROSS

 

L77/0112

SOUTHERN CROSS

 

L77/0162

SOUTHERN CROSS

 

M77/0031

SOUTHERN CROSS

 

M77/0510

SOUTHERN CROSS

 

M77/0775

SOUTHERN CROSS

 

M77/0788

SOUTHERN CROSS

 

M77/0193

SOUTHERN CROSS

 

M77/0197

SOUTHERN CROSS

 

M77/0224

SOUTHERN CROSS

 

M77/0347

SOUTHERN CROSS

 

M77/0631

SOUTHERN CROSS

 

M77/1017

SOUTHERN CROSS

 

E77/0486

SOUTHERN CROSS

 

M77/0906

SOUTHERN CROSS

 

M77/0907

SOUTHERN CROSS

 

M77/0953

SOUTHERN CROSS

 

M77/0954

SOUTHERN CROSS

 

E77/0555

SOUTHERN CROSS

 

M74/0064

SOUTHERN CROSS

 

M77/0098

SOUTHERN CROSS

 

M77/0215

SOUTHERN CROSS

 

M77/0216

SOUTHERN CROSS

 

M77/0219

SOUTHERN CROSS

 

M77/0329

SOUTHERN CROSS

 

M77/0335

SOUTHERN CROSS

 

M77/0336

SOUTHERN CROSS

 

M77/0389

SOUTHERN CROSS

 

M77/0399

SOUTHERN CROSS

 

M77/0458

SOUTHERN CROSS

 

M77/0542

SOUTHERN CROSS

 

M77/0543

SOUTHERN CROSS

 

M77/0582

SOUTHERN CROSS

 

M77/0583

SOUTHERN CROSS

 

M77/0584

SOUTHERN CROSS

 

M77/0585

SOUTHERN CROSS

 

M77/0586

SOUTHERN CROSS

 

M77/0587

SOUTHERN CROSS

 

M77/0588

SOUTHERN CROSS

 

M77/0589

SOUTHERN CROSS

 

M77/0911

SOUTHERN CROSS

 

M77/0912

SOUTHERN CROSS

 

M77/0741

SOUTHERN CROSS

 

M77/0742

SOUTHERN CROSS

 

M77/0786

SOUTHERN CROSS

 

M77/0787

SOUTHERN CROSS

 

M77/0984

SOUTHERN CROSS

 

P77/2737

SOUTHERN CROSS

 

P77/2738

SOUTHERN CROSS

 

P77/2739

SOUTHERN CROSS

 

P77/2740

SOUTHERN CROSS

 

P77/2741

SOUTHERN CROSS

 

P77/2751

SOUTHERN CROSS

 

P77/2752

SOUTHERN CROSS

 

P77/2753

SOUTHERN CROSS

 

P77/2875

SOUTHERN CROSS

 

P77/2876

SOUTHERN CROSS

 

P77/2877

SOUTHERN CROSS

 

P77/2908

SOUTHERN CROSS

 

P77/2909

SOUTHERN CROSS

 

E77/1090

SOUTHERN CROSS

 

E77/1101

SOUTHERN CROSS

 

M77/0736

 

8

--------------------------------------------------------------------------------


 

Project

 

Tenement

SOUTHERN CROSS

 

M77/0762

SOUTHERN CROSS

 

M77/0820

SOUTHERN CROSS

 

M77/1022

SOUTHERN CROSS

 

M77/1027

SOUTHERN CROSS

 

M77/1028

SOUTHERN CROSS

 

P77/2762

SOUTHERN CROSS

 

P77/2977

SOUTHERN CROSS

 

P77/3234

SOUTHERN CROSS

 

P77/3252

SOUTHERN CROSS

 

P77/3253

SOUTHERN CROSS

 

P77/3358

SOUTHERN CROSS

 

E77/0435

SOUTHERN CROSS

 

M77/0679

SOUTHERN CROSS

 

M77/0795

SOUTHERN CROSS

 

L77/0033

SOUTHERN CROSS

 

E77/0714

SOUTHERN CROSS

 

G77/0042

SOUTHERN CROSS

 

L77/0088

SOUTHERN CROSS

 

M77/0175

SOUTHERN CROSS

 

M77/0402

SOUTHERN CROSS

 

M77/0497

SOUTHERN CROSS

 

M77/0552

SOUTHERN CROSS

 

M77/1016

SOUTHERN CROSS

 

M77/1031

SOUTHERN CROSS

 

M77/1032

SOUTHERN CROSS

 

E77/0568

SOUTHERN CROSS

 

L77/0081

SOUTHERN CROSS

 

M77/0633

SOUTHERN CROSS

 

M77/0715

SOUTHERN CROSS

 

M77/0831

SOUTHERN CROSS

 

M77/0832

SOUTHERN CROSS

 

M77/0922

SOUTHERN CROSS

 

M77/0923

SOUTHERN CROSS

 

P77/2657

SOUTHERN CROSS

 

P77/3016

SOUTHERN CROSS

 

P77/3017

SOUTHERN CROSS

 

P77/3065

SOUTHERN CROSS

 

P77/3093

SOUTHERN CROSS

 

M77/0790

SOUTHERN CROSS

 

M77/0791

SOUTHERN CROSS

 

M77/0792

SOUTHERN CROSS

 

M77/0793

SOUTHERN CROSS

 

M77/0794

SOUTHERN CROSS

 

M77/1056

SOUTHERN CROSS

 

M77/0613

SOUTHERN CROSS

 

M77/0721

SOUTHERN CROSS

 

M77/0722

SOUTHERN CROSS

 

M77/0975

SOUTHERN CROSS

 

M77/0976

SOUTHERN CROSS

 

P77/3048

SOUTHERN CROSS

 

M77/0538

SOUTHERN CROSS

 

M77/0834

SOUTHERN CROSS

 

M77/0945

SOUTHERN CROSS

 

E77/0462

SOUTHERN CROSS

 

M77/0255

SOUTHERN CROSS

 

M77/0442

SOUTHERN CROSS

 

M77/0481

SOUTHERN CROSS

 

M77/0535

SOUTHERN CROSS

 

M77/0782

SOUTHERN CROSS

 

M77/0815

SOUTHERN CROSS

 

M77/1049

SOUTHERN CROSS

 

P77/2953

SOUTHERN CROSS

 

P77/2954

SOUTHERN CROSS

 

L77/0167

SOUTHERN CROSS

 

L77/0168

SOUTHERN CROSS

 

L77/0173

SOUTHERN CROSS

 

M77/0702

SOUTHERN CROSS

 

M77/0052

SOUTHERN CROSS

 

M77/0893

SOUTHERN CROSS

 

L77/0105

SOUTHERN CROSS

 

L77/0106

SOUTHERN CROSS

 

L77/0125

SOUTHERN CROSS

 

L77/0126

SOUTHERN CROSS

 

L77/0127

SOUTHERN CROSS

 

L77/0128

SOUTHERN CROSS

 

M77/0525

SOUTHERN CROSS

 

M77/0771

SOUTHERN CROSS

 

M77/1051

SOUTHERN CROSS

 

M77/0904

SOUTHERN CROSS

 

M77/0905

SOUTHERN CROSS

 

M77/0778

SOUTHERN CROSS

 

P77/2863

SOUTHERN CROSS

 

L77/0113

SOUTHERN CROSS

 

L77/0114

SOUTHERN CROSS

 

M77/0086

SOUTHERN CROSS

 

M77/0133

SOUTHERN CROSS

 

M77/0159

SOUTHERN CROSS

 

M77/0186

SOUTHERN CROSS

 

M77/0380

SOUTHERN CROSS

 

M77/0424

SOUTHERN CROSS

 

M77/0956

SOUTHERN CROSS

 

M77/0072

SOUTHERN CROSS

 

E77/0509

SOUTHERN CROSS

 

M77/0913

SOUTHERN CROSS

 

M77/0914

SOUTHERN CROSS

 

M77/0567

LAVERTON

 

E28/0605

LAVERTON

 

E28/0606

LAVERTON

 

E28/0841

LAVERTON

 

E28/0858

LAVERTON

 

E28/0857

LAVERTON

 

E28/1062

LAVERTON

 

E28/1063

LAVERTON

 

E28/1064

LAVERTON

 

E28/1065

LAVERTON

 

E28/1070

LAVERTON

 

E28/1071

LAVERTON

 

E31/0345

 

9

--------------------------------------------------------------------------------


 

Project

 

Tenement

LAVERTON

 

E31/0351

LAVERTON

 

E31/0365

LAVERTON

 

L27/0069

LAVERTON

 

L27/0070

LAVERTON

 

L27/0071

LAVERTON

 

L28/0023

LAVERTON

 

L28/0024

LAVERTON

 

L28/0025

LAVERTON

 

L28/0026

LAVERTON

 

L28/0027

LAVERTON

 

L28/0028

LAVERTON

 

L28/0029

LAVERTON

 

L28/0030

LAVERTON

 

L28/0031

LAVERTON

 

L28/0032

LAVERTON

 

L31/0037

LAVERTON

 

L31/0038

LAVERTON

 

L31/0040

LAVERTON

 

M28/0145

LAVERTON

 

M28/0146

LAVERTON

 

M28/0166

LAVERTON

 

M28/0167

LAVERTON

 

M28/0168

LAVERTON

 

M28/0173

LAVERTON

 

M28/0174

LAVERTON

 

M28/0266

LAVERTON

 

M28/0267

LAVERTON

 

M28/0269

LAVERTON

 

M31/0219

LAVERTON

 

M31/0220

LAVERTON

 

M31/0276

LAVERTON

 

M31/0295

LAVERTON

 

M31/0311

LAVERTON

 

P28/0930

LAVERTON

 

P28/0931

LAVERTON

 

P28/0932

LAVERTON

 

P28/0933

LAVERTON

 

P28/0934

LAVERTON

 

P28/0935

LAVERTON

 

P28/0936

LAVERTON

 

P28/0937

LAVERTON

 

P28/0938

LAVERTON

 

P28/0939

LAVERTON

 

P31/1482

LAVERTON

 

P31/1541

LAVERTON

 

P31/1542

LAVERTON

 

P31/1545

LAVERTON

 

M38/0635

LAVERTON

 

M38/0636

LAVERTON

 

M38/0815

LAVERTON

 

M39/0597

LAVERTON

 

M39/0598

LAVERTON

 

E39/0344

LAVERTON

 

E39/0702

LAVERTON

 

L38/0072

LAVERTON

 

L39/0098

LAVERTON

 

L39/0099

LAVERTON

 

L39/0105

LAVERTON

 

L39/0107

LAVERTON

 

L39/0108

LAVERTON

 

L39/0110

LAVERTON

 

L39/0112

LAVERTON

 

L39/0114

LAVERTON

 

L39/0118

LAVERTON

 

M39/0411

LAVERTON

 

M39/0412

LAVERTON

 

M39/0413

LAVERTON

 

M39/0606

LAVERTON

 

M39/0607

LAVERTON

 

M39/0608

LAVERTON

 

M39/0609

LAVERTON

 

M39/0610

LAVERTON

 

M39/0611

LAVERTON

 

M39/0901

LAVERTON

 

E39/0315

LAVERTON

 

E39/0350

LAVERTON

 

E39/0371

LAVERTON

 

E39/0657

LAVERTON

 

E39/0740

LAVERTON

 

E39/0919

LAVERTON

 

L31/0041

LAVERTON

 

L39/0127

LAVERTON

 

L39/0128

LAVERTON

 

L39/0130

LAVERTON

 

L39/0131

LAVERTON

 

L39/0132

LAVERTON

 

L39/0133

LAVERTON

 

L39/0134

LAVERTON

 

L39/0135

LAVERTON

 

M39/0307

LAVERTON

 

M39/0308

LAVERTON

 

M39/0309

LAVERTON

 

M39/0355

LAVERTON

 

M39/0356

LAVERTON

 

M39/0472

LAVERTON

 

M39/0587

LAVERTON

 

M39/0588

LAVERTON

 

M39/0589

LAVERTON

 

M39/0590

LAVERTON

 

M39/0591

LAVERTON

 

M39/0638

LAVERTON

 

M39/0639

LAVERTON

 

M39/0640

LAVERTON

 

M39/0739

LAVERTON

 

M39/0740

LAVERTON

 

M39/0741

LAVERTON

 

M39/0841

LAVERTON

 

M39/0842

 

10

--------------------------------------------------------------------------------


 

Project

 

Tenement

LAVERTON

 

M39/0843

LAVERTON

 

E31/0101

LAVERTON

 

E31/0107

LAVERTON

 

E31/0150

LAVERTON

 

E31/0152

LAVERTON

 

E31/0153

LAVERTON

 

E31/0620

LAVERTON

 

M31/0156

LAVERTON

 

M31/0208

LAVERTON

 

M31/0209

LAVERTON

 

M31/0210

LAVERTON

 

M31/0212

LAVERTON

 

M31/0213

LAVERTON

 

M31/0273

LAVERTON

 

M31/0274

LAVERTON

 

M31/0275

LAVERTON

 

M31/0285

LAVERTON

 

M31/0286

LAVERTON

 

M31/0287

LAVERTON

 

M31/0288

LAVERTON

 

M31/0290

LAVERTON

 

M31/0291

LAVERTON

 

M31/0292

LAVERTON

 

M31/0293

LAVERTON

 

P31/1677

LAVERTON

 

E31/0552

LAVERTON

 

E31/0585

LAVERTON

 

M39/0165

LAVERTON

 

M39/0166

LAVERTON

 

M39/0230

LAVERTON

 

E39/0325

LAVERTON

 

E39/0423

LAVERTON

 

E39/0475

LAVERTON

 

E39/0827

LAVERTON

 

E39/0833

LAVERTON

 

M39/0447

LAVERTON

 

M39/0448

LAVERTON

 

M39/0449

LAVERTON

 

M39/0542

LAVERTON

 

M39/0711

LAVERTON

 

M39/0712

LAVERTON

 

M39/0713

LAVERTON

 

M39/0773

LAVERTON

 

M39/0822

LAVERTON

 

M39/0834

LAVERTON

 

M39/0835

LAVERTON

 

M39/0836

LAVERTON

 

M39/0118

LAVERTON

 

M39/0119

LAVERTON

 

M39/0120

LAVERTON

 

M39/0232

LAVERTON

 

E28/0828

LAVERTON

 

E28/0829

LAVERTON

 

E31/0115

LAVERTON

 

E31/0268

LAVERTON

 

E31/0567

LAVERTON

 

E31/0568

LAVERTON

 

E31/0569

LAVERTON

 

M31/0207

LAVERTON

 

M31/0225

LAVERTON

 

M31/0239

LAVERTON

 

M31/0240

LAVERTON

 

M31/0241

LAVERTON

 

M31/0242

LAVERTON

 

M31/0253

LAVERTON

 

M31/0254

LAVERTON

 

M31/0255

LAVERTON

 

M31/0256

LAVERTON

 

M31/0257

LAVERTON

 

M31/0258

LAVERTON

 

P31/1444

LAVERTON

 

P31/1450

LAVERTON

 

E31/0388

LAVERTON

 

E31/0390

LAVERTON

 

E31/0391

LAVERTON

 

E31/0393

LAVERTON

 

E31/0395

LAVERTON

 

E31/0662

LAVERTON

 

P31/1099

LAVERTON

 

P31/1700

LAVERTON

 

E28/0604

LAVERTON

 

E28/0826

LAVERTON

 

E28/1232

LAVERTON

 

E39/0573

LAVERTON

 

E39/0935

LAVERTON

 

E28/1352

LAVERTON

 

E39/0328

LAVERTON

 

M39/0599

LAVERTON

 

M39/0600

LAVERTON

 

M39/0721

LAVERTON

 

M39/0722

LAVERTON

 

E31/0113

LAVERTON

 

E31/0621

LAVERTON

 

M31/0030

LAVERTON

 

M31/0157

LAVERTON

 

M31/0177

LAVERTON

 

M31/0185

LAVERTON

 

M31/0186

LAVERTON

 

M31/0191

LAVERTON

 

M31/0245

LAVERTON

 

M31/0246

LAVERTON

 

M31/0251

LAVERTON

 

M31/0259

LAVERTON

 

M31/0380

LAVERTON

 

M31/0381

LAVERTON

 

P31/1417

LAVERTON

 

P31/1424

LAVERTON

 

P31/1425

 

11

--------------------------------------------------------------------------------


 

Project

 

Tenement

LAVERTON

 

P31/1431

LAVERTON

 

P31/1432

LAVERTON

 

P31/1475

LAVERTON

 

E39/0845

LAVERTON

 

M39/0454

LAVERTON

 

M39/0455

LAVERTON

 

M39/0652

LAVERTON

 

E39/0173

LAVERTON

 

M39/0470

LAVERTON

 

M39/0471

LAVERTON

 

E28/0553

LAVERTON

 

M28/0232

LAVERTON

 

M28/0233

LAVERTON

 

M28/0234

LAVERTON

 

M28/0241

LAVERTON

 

M28/0242

LAVERTON

 

M31/0301

LAVERTON

 

E31/0635

LAVERTON

 

E39/0409

LAVERTON

 

E39/0887

LAVERTON

 

E39/0888

LAVERTON

 

E38/1678

LAVERTON

 

E39/0463

LAVERTON

 

E39/0632

LAVERTON

 

P38/3083

LAVERTON

 

E31/0631

LAVERTON

 

M28/0243

LAVERTON

 

P28/0911

LAVERTON

 

P28/0912

LAVERTON

 

P28/0913

LAVERTON

 

P28/0914

LAVERTON

 

L31/0001

LAVERTON

 

L31/0002

LAVERTON

 

L31/0003

LAVERTON

 

L31/0004

LAVERTON

 

L31/0005

LAVERTON

 

L31/0006

LAVERTON

 

L31/0007

LAVERTON

 

L31/0008

LAVERTON

 

L31/0009

LAVERTON

 

L31/0010

LAVERTON

 

L31/0011

LAVERTON

 

L31/0012

LAVERTON

 

L31/0013

LAVERTON

 

L31/0014

LAVERTON

 

L31/0015

LAVERTON

 

L31/0016

LAVERTON

 

L31/0017

LAVERTON

 

L31/0018

LAVERTON

 

L31/0019

LAVERTON

 

L31/0020

LAVERTON

 

L31/0021

LAVERTON

 

L31/0022

LAVERTON

 

L31/0023

LAVERTON

 

L31/0024

LAVERTON

 

L31/0025

LAVERTON

 

M31/0003

LAVERTON

 

M31/0004

LAVERTON

 

M31/0005

LAVERTON

 

M31/0006

LAVERTON

 

M31/0076

LAVERTON

 

M31/0145

LAVERTON

 

M31/0180

LAVERTON

 

M31/0181

LAVERTON

 

M31/0190

LAVERTON

 

M31/0250

LAVERTON

 

P31/1435

LAVERTON

 

P31/1476

LAVERTON

 

E31/0586

LAVERTON

 

E39/0327

LAVERTON

 

M39/0630

LAVERTON

 

M39/0631

LAVERTON

 

M39/0632

LAVERTON

 

M39/0633

LAVERTON

 

M39/0634

LAVERTON

 

P39/3939

LAVERTON

 

M39/0907

LAVERTON

 

M39/0908

LAVERTON

 

E39/0378

LAVERTON

 

M39/0601

LAVERTON

 

M39/0602

LAVERTON

 

M39/0603

LAVERTON

 

E31/0573

LAVERTON

 

M31/0140

LAVERTON

 

M31/0184

LAVERTON

 

M31/0206

LAVERTON

 

M31/0223

LAVERTON

 

M31/0224

LAVERTON

 

P31/1446

LAVERTON

 

P31/1447

LAVERTON

 

E31/0465

LAVERTON

 

E31/0479

LAVERTON

 

E31/0524

LAVERTON

 

E31/0618

LAVERTON

 

E39/0884

LAVERTON

 

E28/0892

LAVERTON

 

E39/0897

LAVERTON

 

L39/0034

LAVERTON

 

L39/0048

LAVERTON

 

L39/0049

LAVERTON

 

L39/0050

LAVERTON

 

L39/0051

LAVERTON

 

L39/0052

LAVERTON

 

L39/0053

LAVERTON

 

M39/0084

LAVERTON

 

M39/0274

LAVERTON

 

M39/0406

LAVERTON

 

M39/0407

 

12

--------------------------------------------------------------------------------


 

Project

 

Tenement

LAVERTON

 

M39/0408

LAVERTON

 

M39/0409

LAVERTON

 

M39/0410

LAVERTON

 

M39/0839

LAVERTON

 

M39/0840

LAVERTON

 

P39/2595

LAVERTON

 

P39/2596

LAVERTON

 

P39/2605

LEONORA

 

E37/0415

LEONORA

 

E37/0557

LEONORA

 

E37/0558

LEONORA

 

E37/0669

LEONORA

 

E37/0680

LEONORA

 

E37/0789

LEONORA

 

M37/0338

LEONORA

 

M37/0398

LEONORA

 

M37/0399

LEONORA

 

M37/0400

LEONORA

 

M37/0458

LEONORA

 

M37/1128

LEONORA

 

L37/0033

LEONORA

 

L37/0034

LEONORA

 

L37/0035

LEONORA

 

L37/0036

LEONORA

 

L37/0056

LEONORA

 

L37/0058

LEONORA

 

L37/0066

LEONORA

 

L37/0089

LEONORA

 

M37/0017

LEONORA

 

M37/0137

LEONORA

 

M37/0170

LEONORA

 

M37/0200

LEONORA

 

M37/0247

LEONORA

 

M37/0333

LEONORA

 

M37/0391

LEONORA

 

M37/0689

LEONORA

 

M37/0690

LEONORA

 

M37/0903

LEONORA

 

M37/1026

LEONORA

 

M37/1027

LEONORA

 

P37/4555

LEONORA

 

P37/4987

LEONORA

 

P37/4996

LEONORA

 

P37/5286

LEONORA

 

P37/5310

LEONORA

 

M37/0451

LEONORA

 

M37/0586

LEONORA

 

M37/0587

LEONORA

 

M37/0547

LEONORA

 

M37/0548

LEONORA

 

M37/1105

LEONORA

 

E37/0235

LEONORA

 

E37/0345

LEONORA

 

E37/0679

LEONORA

 

E37/0681

LEONORA

 

E37/0682

LEONORA

 

M37/0459

LEONORA

 

M37/0460

LEONORA

 

M37/0551

LEONORA

 

M37/0598

LEONORA

 

M37/0599

LEONORA

 

M37/0600

LEONORA

 

M37/0601

LEONORA

 

M37/0602

LEONORA

 

M37/0694

LEONORA

 

M37/0695

LEONORA

 

M37/0696

LEONORA

 

M37/0907

LEONORA

 

M37/0975

LEONORA

 

M37/0976

LEONORA

 

M37/0977

LEONORA

 

M37/1008

LEONORA

 

M37/1009

LEONORA

 

P37/3995

LEONORA

 

P37/4294

LEONORA

 

P37/4295

LEONORA

 

P37/5114

LEONORA

 

P37/5115

LEONORA

 

P37/5116

LEONORA

 

M37/0763

LEONORA

 

M37/0021

LEONORA

 

M37/0179

LEONORA

 

M37/0407

LEONORA

 

M37/0416

LEONORA

 

M37/0496

LEONORA

 

M37/0529

LEONORA

 

M37/0889

LEONORA

 

M37/0890

LEONORA

 

M37/0891

LEONORA

 

M37/0905

LEONORA

 

M37/0985

LEONORA

 

L37/0068

LEONORA

 

L37/0078

LEONORA

 

L37/0081

LEONORA

 

L37/0083

LEONORA

 

L37/0119

LEONORA

 

L37/0120

LEONORA

 

M37/0067

LEONORA

 

M37/0076

LEONORA

 

M37/0090

LEONORA

 

M37/0201

LEONORA

 

M37/0222

LEONORA

 

M37/0248

LEONORA

 

M37/0330

LEONORA

 

M37/0394

LEONORA

 

M37/0410

LEONORA

 

M37/0429

LEONORA

 

M37/0449

 

13

--------------------------------------------------------------------------------


 

Project

 

Tenement

LEONORA

 

M37/0457

LEONORA

 

M37/0530

LEONORA

 

M37/0541

LEONORA

 

P37/3955

LEONORA

 

P37/3979

LEONORA

 

P37/3980

LEONORA

 

M37/1171

LEONORA

 

P37/3868

LEONORA

 

E37/0236

LEONORA

 

E37/0281

LEONORA

 

M37/0479

LEONORA

 

M37/0641

LEONORA

 

M37/0683

LEONORA

 

M37/0684

LEONORA

 

M37/0879

LEONORA

 

M37/0880

LEONORA

 

M37/0904

LEONORA

 

M37/0945

LEONORA

 

M37/0946

LEONORA

 

M37/1035

LEONORA

 

M37/1040

LEONORA

 

M37/1041

LEONORA

 

M37/1042

LEONORA

 

M37/1151

LEONORA

 

P37/4988

LEONORA

 

L37/0106

LEONORA

 

L37/0127

LEONORA

 

L37/0128

LEONORA

 

M37/0086

LEONORA

 

M37/0088

LEONORA

 

M37/0227

LEONORA

 

M37/0277

LEONORA

 

M37/0299

LEONORA

 

M37/0300

LEONORA

 

M37/0428

LEONORA

 

M37/0594

LEONORA

 

M37/0624

LEONORA

 

M37/0625

LEONORA

 

M37/0686

LEONORA

 

M37/0688

LEONORA

 

M37/0720

LEONORA

 

M37/1180

LEONORA

 

M37/1181

LEONORA

 

M37/1182

LEONORA

 

P37/5532

LEONORA

 

P37/5829

LEONORA

 

P37/6242

LEONORA

 

P37/6244

LEONORA

 

P37/6245

LEONORA

 

M37/0645

LEONORA

 

M37/0646

LEONORA

 

M37/0647

LEONORA

 

M37/0648

LEONORA

 

P37/4403

LEONORA

 

P37/4404

LEONORA

 

P37/4405

LEONORA

 

P37/4406

LEONORA

 

P37/4407

LEONORA

 

E37/0703

LEONORA

 

E37/0704

LEONORA

 

E37/0705

LEONORA

 

L37/0041

LEONORA

 

L37/0065

LEONORA

 

M37/0223

LEONORA

 

M37/0316

LEONORA

 

M37/0317

LEONORA

 

M37/1038

LEONORA

 

M37/1183

LEONORA

 

M37/1184

LEONORA

 

M37/0350

LEONORA

 

M37/0627

LEONORA

 

M37/0628

LEONORA

 

P37/4327

LEONORA

 

P37/4328

LEONORA

 

P37/4329

LEONORA

 

P37/4370

LEONORA

 

M37/0570

LEONORA

 

M37/0571

LEONORA

 

M37/0572

LEONORA

 

M37/0573

LEONORA

 

M37/0574

LEONORA

 

M37/1050

LEONORA

 

M37/1051

LEONORA

 

M37/1081

LEONORA

 

M37/1165

LEONORA

 

P37/4235

LEONORA

 

P37/4237

LEONORA

 

P37/6146

LEONORA

 

P37/6147

LEONORA

 

P37/6216

LEONORA

 

P37/6217

LEONORA

 

M40/0166

LEONORA

 

M37/0252

LEONORA

 

E40/0183

LEONORA

 

M37/0326

LEONORA

 

M37/0559

LEONORA

 

P37/4058

LEONORA

 

P37/4080

LEONORA

 

G37/0006

LEONORA

 

G37/0008

LEONORA

 

G37/0009

LEONORA

 

G37/0010

LEONORA

 

G37/0011

LEONORA

 

G37/0012

LEONORA

 

G37/0013

LEONORA

 

G37/0014

LEONORA

 

G37/0015

LEONORA

 

G37/0016

 

14

--------------------------------------------------------------------------------


 

Project

 

Tenement

LEONORA

 

G37/0017

LEONORA

 

G37/0018

LEONORA

 

L37/0043

LEONORA

 

L37/0044

LEONORA

 

L37/0080

LEONORA

 

L37/0123

LEONORA

 

L37/0124

LEONORA

 

M37/0251

LEONORA

 

M37/0622

LEONORA

 

M37/1150

LEONORA

 

P37/4098

LEONORA

 

L37/0074

LEONORA

 

L37/0076

LEONORA

 

M37/0058

LEONORA

 

M37/0046

LEONORA

 

M37/0219

LEONORA

 

M37/0484

LEONORA

 

M37/0564

LEONORA

 

M37/0902

LEONORA

 

M37/1016

LEONORA

 

P37/3805

LEONORA

 

P37/5747

LEONORA

 

G40/0003

LEONORA

 

M40/0022

LEONORA

 

M40/0026

LEONORA

 

M40/0027

LEONORA

 

M40/0036

LEONORA

 

M40/0037

LEONORA

 

M40/0038

LEONORA

 

M40/0056

LEONORA

 

M40/0138

LEONORA

 

M37/0025

LEONORA

 

M37/1030

LEONORA

 

E37/0200

LEONORA

 

E37/0412

LEONORA

 

M37/0403

LEONORA

 

M37/0404

LEONORA

 

M37/0405

LEONORA

 

M37/0461

LEONORA

 

M37/0462

LEONORA

 

M37/0732

LEONORA

 

M37/0733

LEONORA

 

M37/0734

LEONORA

 

M37/0997

LEONORA

 

M37/1130

LEONORA

 

M37/0603

LEONORA

 

M40/0177

LEONORA

 

E37/0251

LEONORA

 

E37/0411

LEONORA

 

E37/0496

LEONORA

 

E37/0667

LEONORA

 

L37/0126

LEONORA

 

M37/0382

LEONORA

 

M37/0480

LEONORA

 

M37/0488

LEONORA

 

M37/0506

LEONORA

 

M37/0511

LEONORA

 

M37/0513

LEONORA

 

M37/0514

LEONORA

 

M37/0633

LEONORA

 

M37/0638

LEONORA

 

M37/0639

LEONORA

 

M37/0640

LEONORA

 

M37/0853

LEONORA

 

M37/1043

LEONORA

 

M37/1044

LEONORA

 

M37/1083

LEONORA

 

M37/1094

LEONORA

 

M37/1129

LEONORA

 

M37/1200

LEONORA

 

P37/3870

LEONORA

 

P37/3871

LEONORA

 

P37/3872

LEONORA

 

P37/3873

LEONORA

 

P37/3917

LEONORA

 

P37/3918

LEONORA

 

P37/3919

LEONORA

 

P37/3920

LEONORA

 

P37/4336

LEONORA

 

P37/4375

LEONORA

 

P37/4408

LEONORA

 

P37/4804

LEONORA

 

P37/4805

LEONORA

 

P37/6029

LEONORA

 

P37/6087

LEONORA

 

M37/0610

LEONORA

 

P37/4260

LEONORA

 

E37/0269

LEONORA

 

M37/0788

LEONORA

 

M37/0081

LEONORA

 

M37/0082

LEONORA

 

M37/0231

LEONORA

 

M37/0232

LEONORA

 

M37/0233

LEONORA

 

M37/0764

LEONORA

 

M37/1186

LEONORA

 

M37/0544

LEONORA

 

M37/1185

LEONORA

 

M37/0158

LEONORA

 

M37/0159

LEONORA

 

M37/0549

LEONORA

 

P37/6564

LEONORA

 

M40/0129

LEONORA

 

L37/0079

LEONORA

 

M37/0172

LEONORA

 

M37/0204

LEONORA

 

M37/0565

LEONORA

 

L37/0077

 

15

--------------------------------------------------------------------------------


 

Project

 

Tenement

LEONORA

 

L37/0125

LEONORA

 

M37/0256

LEONORA

 

M37/0369

LEONORA

 

M37/0377

LEONORA

 

M37/0379

LEONORA

 

M37/0454

LEONORA

 

M37/0563

LEONORA

 

M37/0849

LEONORA

 

P37/3650

LEONORA

 

P37/3651

LEONORA

 

P37/3652

LEONORA

 

P37/4046

LEONORA

 

P37/4853

LEONORA

 

P37/4854

LEONORA

 

E37/0284

LEONORA

 

E37/0670

LEONORA

 

M37/0478

LEONORA

 

M37/0773

LEONORA

 

M37/0854

LEONORA

 

M37/0855

LEONORA

 

M37/0856

LEONORA

 

M37/0906

LEONORA

 

M37/0978

LEONORA

 

M37/0979

LEONORA

 

M37/0980

LEONORA

 

M37/1064

LEONORA

 

M37/1065

LEONORA

 

P37/6260

LEONORA

 

P37/6286

LEONORA

 

P37/6324

LEONORA

 

M37/0485

LEONORA

 

M37/0531

LEONORA

 

M37/0532

LEONORA

 

E37/0573

LEONORA

 

M37/0163

LEONORA

 

M37/0164

LEONORA

 

M37/0212

LEONORA

 

M37/0605

LEONORA

 

M37/0629

LEONORA

 

M37/0874

LEONORA

 

M37/0928

LEONORA

 

M37/0955

LEONORA

 

M37/0986

LEONORA

 

M37/0987

LEONORA

 

M37/1017

LEONORA

 

M37/0626

LEONORA

 

M37/1177

LEONORA

 

M40/0167

LEONORA

 

P40/0956

LEONORA

 

P40/0957

LEONORA

 

P40/0958

LEONORA

 

G37/0021

LEONORA

 

L37/0023

LEONORA

 

L37/0024

LEONORA

 

L37/0028

LEONORA

 

L37/0029

LEONORA

 

L37/0030

LEONORA

 

L37/0050

LEONORA

 

L37/0051

LEONORA

 

L37/0070

LEONORA

 

M37/0055

LEONORA

 

M37/0165

LEONORA

 

M37/0588

LEONORA

 

E40/0180

LEONORA

 

M37/1095

LEONORA

 

M37/1096

LEONORA

 

M37/0621

LEONORA

 

P37/4296

LEONORA

 

E37/0671

LEONORA

 

E37/0677

LEONORA

 

M36/0412

LEONORA

 

M37/0438

LEONORA

 

M37/0439

LEONORA

 

M37/0440

LEONORA

 

M37/0495

LEONORA

 

M37/0929

LEONORA

 

P36/1246

LEONORA

 

P36/1247

LEONORA

 

P36/1248

LEONORA

 

P37/6459

LEONORA

 

M37/0489

LEONORA

 

M37/0512

 

”

 

16

--------------------------------------------------------------------------------


 

 SCHEDULE 1

 

“PART C - BOUNTY NICKEL JV AND OUTUKUMPU JV TENEMENTS

 

E74/0121

E77/0085

E77/0272

M74/0098

M74/0100

M74/0101

M77/0698

M77/0699

M77/0700

M77/0701

M77/0874

M77/0895

P77/2615

P77/2616

P77/3007

P77/3008

E77/0372

E77/0413

E77/0479

E77/0546

E77/0555

E77/0635

E77/0636

E77/0806

M74/0064

M74/0109

M77/0098

M77/0215

M77/0216

M77/0219

M77/0326

M77/0329

M77/0335

M77/0336

M77/0389

M77/0399

M77/0458

M77/0467

M77/0468

M77/0493

M77/0542

M77/0543

M77/0544

M77/0582

M77/0583

M77/0584

M77/0585

M77/0586

M77/0587

M77/0588

M77/0589

M77/0669

M77/0680

M77/0696

M77/0703

M77/0704

M77/0705

M77/0719

M77/0720

M77/0885

M77/0911

M77/0912

M77/0925

M77/0986

M77/1019

M77/1020

M77/1021

M77/1041

M77/1061

M77/1076

M77/1086

P77/2610

P77/2640

P77/2653

P77/2654

P77/2667

P77/2678

 

”

 

17

--------------------------------------------------------------------------------


 

EXECUTED AS A DEED

 

Executed by

St Barbara Mines Limited

in accordance with section 127(1) of the Corporations Act

in the presence of:

 

/s/ Ross Kennedy

 

/s/ Edward Eshuys

Secretary/Director

 

Director

 

 

 

Ross Kennedy

 

Edward Eshuys

Name (please print)

 

Name (please print)

 

 

Signed sealed and delivered for

Resource Capital Fund III L.P.

by its attorney in the

presence of:

 

/s/ M. Hills

 

/s/ Ian Burvill

Witness

 

Attorney

 

 

 

MASON HILLS

 

 

Barrister & Solicitor

 

Ian Burvill

Name (please print)

 

Name (please print)

 

18

--------------------------------------------------------------------------------
